     Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 1 of 66 PageID #:1




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

                                         )
DAVID SUMMERS, derivatively on behalf of )
RTI SURGICAL HOLDINGS, INC.,             )
                                         )
                                         )
      Plaintiff,                         )
                                         )
      vs.                                )
                                         )
CAMILLE I. FARHAT, BRIAN K.              )
HUTCHISON, JONATHON M. SINGER,           )
                                         )          Case No.:
ROBERT P. JORDHEIM, JOHANNES W.          )
LOUW, PETER F. GEAREN, THOMAS A.         )
MCEACHIN, CURTIS M. SELQUIST,            )
MARK D. STOLPER, CHRISTOPHER R.          )
SWEENEY, PAUL G. THOMAS, NICHOLAS )
J. VALERIANI, and SHIRLEY A. WEIS,       )
                                         )          JURY TRIAL DEMANDED
                                         )
      Defendants,                        )
                                         )
      and                                )
                                         )
RTI SURGICAL HOLDINGS, INC.,             )
                                         )
                                         )
      Nominal Defendant.                 )
                                         )
                                         )

               VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

                                     INTRODUCTION

       Plaintiff David Summers (“Plaintiff”), by Plaintiff’s undersigned attorneys, derivatively

and on behalf of Nominal Defendant RTI Surgical Holdings, Inc. (“RTI” or the “Company”),

files this Verified Shareholder Derivative Complaint against Individual Defendants Camille I.

Farhat, Brian K. Hutchison, Jonathon M. Singer, Robert P. Jordheim, Johannes W. Louw, Peter

F. Gearen, Thomas A. McEachin, Curtis M. Selquist, Mark D. Stolper, Christopher R. Sweeney,

Paul G. Thomas, Nicholas J. Valeriani, and Shirley A. Weis (collectively, the “Individual


                                               1
      Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 2 of 66 PageID #:2




Defendants,” and together with RTI, the “Defendants”) for breaches of their fiduciary duties as

directors and/or officers of RTI, unjust enrichment, waste of corporate assets, and violations of

Sections 14(a), 10(b), and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”).

As for Plaintiff’s complaint against the Individual Defendants, Plaintiff alleges the following

based upon personal knowledge as to Plaintiff’s and Plaintiff’s own acts, and information and

belief as to all other matters, based upon, inter alia, the investigation conducted by and through

Plaintiff’s attorneys, which included, among other things, a review of the Defendants’ public

documents, conference calls, and announcements made by Defendants, United States Securities

and Exchange Commission (“SEC”) filings, wire and press releases published by and regarding

RTI, legal filings, news reports, securities analysts’ reports and advisories about the Company,

and information readily obtainable on the Internet. Plaintiff believes that substantial evidentiary

support will exist for the allegations set forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

       1.      This is a shareholder derivative action that seeks to remedy wrongdoing

committed by RTI’s directors and/or officers from March 7, 2016 through the present (the

“Relevant Period”).

       2.      RTI purports to be a leading global surgical implant company that provides

surgeons with safe biologic, metal and synthetic implants. The Company’s implants are utilized

in sports medicine, general surgery, spine, orthopedic and trauma procedures, and are distributed

in almost 50 countries.

       3.      On March 8, 2019, RTI Surgical, Inc. executed a merger and acquisition

transaction to acquire Paradigm Spine, LLC, a motion preservation and non-fusion spinal

implant technology company. The resulting entity reorganized itself as RTI Surgical Holdings,

Inc., and RTI Surgical, Inc. (referred to as “Legacy RTI” following the acquisition), became a


                                                  2
      Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 3 of 66 PageID #:3




wholly owned subsidiary of the Company.1

       4.      During the Relevant Period, the Company had four main lines of businesses

comprised of four franchises: spine; sports; original equipment manufacturer (“OEM”); and

international. Since 2016, at least, OEM has accounted for the largest portion of the Company’s

overall revenue within its franchises.

       5.      From as early as 2014, the Company has improperly recognized and reported

revenue for certain contractual arrangements, primarily with RTI’s OEM customers.

Specifically, RTI inappropriately recognized revenue for certain invoices at earlier dates, due, in

part, to deliveries made outside of agreed-upon delivery windows. Moreover, an improper

adjustment was made to a product return provision in RTI’s Direct Division in July 2017. RTI’s

accounting treatment of these contractual arrangements would result in an SEC investigation, an

internal investigation by the Company’s Audit Committee, RTI’s inability to timely file its

annual report for the fiscal year ended December 31, 2019 (the “2019 10-K”) and the need to

restate several years of SEC filings deemed incorrect and unreliable.

       6.      The Company’s improper accounting practices related to, inter alia, the manner in

which the Company was recording revenue from third parties, resulted in material errors in the

Company’s financial statements filed throughout the Relevant Period. However, during this time,

the Company maintained that its internal control over financial reporting was effective and that

its disclosures were complete.

       7.      Despite the Company’s long-standing material weaknesses in its revenue

recognition, investors remained uninformed of RTI’s inaccurate financial reporting until March

16, 2020, when the Company issued a press release filed with a current report on a Form 8-K


1
  Prior to the acquisition, the Company’s financial statements were that of RTI Surgical Inc.’s and its
subsidiaries. Following March 8, 2019, RTI is the successor reporting company.


                                                  3
      Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 4 of 66 PageID #:4




with the SEC, revealing that RTI would not be able to timely file its annual report on Form 10-K

for the fiscal year ended December 31, 2019. The press release disclosed that the delay was due

to RTI’s internal audit investigation of current and prior period matters relating to the

Company’s revenue recognition practices, which had been triggered by an ongoing SEC inquiry

related to the periods 2014 through 2016. The press release disclosed that RTI was not in a

position to file its 2019 10-K and would file a Notification of Late Filing to obtain an extension

from the SEC.

       8.       On this news, RTI’s share price dropped $0.40 (over 14.5%) from closing at

$2.75 on March 16, 2020, to close at $2.35 on March 17, 2020.

       9.       On March 20, 2020, the Company filed a current report on a Form 8-K with the

SEC announcing that it had received a letter from the Listing Qualifications Department of the

Nasdaq Stock Market LLC, indicating that the Company was not in compliance with the timely

filing requirement for continued listing under Nasdaq Listing Rule 5250(c)(1). In the same

report, the Company announced that its Vice President of Financial Planning and Analysis,

Johannes W. Louw (“Louw”) who had recently been promoted to Chief Financial Officer

(“CFO”) in January 2020, would end his employment with RTI by April 8, 2020.

       10.      On April 9, 2020, the Company filed a current report on a Form 8-K with the SEC

announcing that the internal audit investigation remained ongoing and that investors should no

longer rely on prior financial reports and reports concerning the internal controls over financial

reporting for the fiscal years ended December 31, 2014, 2015, 2016, 2017 and 2018 and RTI’s

unaudited financial statements for the quarterly periods for 2016-2018 and the nine months

ended September 30, 2019. RTI further announced its impending plans to restate those

previously released financial statements.




                                                4
      Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 5 of 66 PageID #:5




       11.      As of the time of filing this Complaint, there has been no restatement of any prior

financial period, and the Company has yet to publish its annual report for the fiscal year 2019 or

its quarterly report for the quarter ended March 31, 2020, which was due in May.

       12.      During the Relevant Period, the Individual Defendants breached their fiduciary

duties by personally making and/or causing the Company to make to the investing public a series

of materially false and misleading statements regarding the Company’s business, operations, and

prospects. Specifically, the Individual Defendants willfully or recklessly made and/or caused the

Company to make false and misleading statements to the investing public that failed to disclose,

inter alia, that: (1) the Company improperly recognized and accounted for revenues for certain

contractual arrangements, primarily involving OEM customers due, in part, to early deliveries

made outside of agreed-to delivery windows; (2) the Company’s internal controls over financial

reporting were ineffective; (3) consequently, the Company would be subject to SEC scrutiny, be

forced to delay the filing of its annual report and ultimately need to restate several years of its

previously reported financial statements; and (4) the Company failed to maintain internal

controls. As a result of the foregoing, the Company’s public statements were materially false and

misleading at all relevant times.

       13.      The Individual Defendants failed to correct and/or caused the Company to fail to

correct these false and misleading statements and omissions of material fact, rendering them

personally liable to the Company for breaching their fiduciary duties.

       14.      The Individual Defendants also breached their fiduciary duties by causing the

Company to fail to maintain internal controls and to fail to timely file its financial statements

with the SEC.

       15.      Furthermore, during the Relevant Period, when the Company’s stock price was




                                                 5
      Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 6 of 66 PageID #:6




artificially inflated due to the false and misleading statements discussed herein, the Individual

Defendants caused the Company to repurchase its own stock at prices that were artificially

inflated due to the foregoing misrepresentations, while one of them engaged in improper insider

sales, netting proceeds of approximately $44,444. Approximately 1,006,318 shares of the

Company’s common stock were repurchased during the Relevant Period for over $4.5 million.

As the Company’s stock was actually only worth $2.35 per share during that time, the price at

closing on March 17, 2020, the Company overpaid by over $2.1 million in total.

       16.     In light of the Individual Defendants’ misconduct, which has subjected RTI, its

Chief Executive Officer (‘CEO”), its former CEO, its Chief Financial and Administrative Officer

(“CFAO”), its former CFO, Executive Vice President, and interim CEO, and its most recent CFO

to being named as defendants in a federal securities fraud class action lawsuit pending in the

United States District Court for the Northern District of Illinois (the “Securities Class Action”),

the need to undertake internal investigations, the need to implement adequate internal controls

over its financial reporting, the losses from the waste of corporate assets, the losses due to the

unjust enrichment of the Individual Defendants who were improperly over-compensated by the

Company and/or who benefited from the wrongdoing alleged herein, the Company will have to

expend many millions of dollars.

       17.     In light of the breaches of fiduciary duty engaged in by the Individual Defendants,

most of whom are the Company’s current directors, their collective engagement in fraud, the

substantial likelihood of the directors’ liability in this derivative action and the CEO’s liability in

the Securities Class Action, their being beholden to each other, their longstanding business and

personal relationships with each other, and their not being disinterested and/or independent

directors, a majority of RTI’s Board of Directors (the “Board”) cannot consider a demand to




                                                  6
      Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 7 of 66 PageID #:7




commence litigation against themselves on behalf of the Company with the requisite level of

disinterestedness and independence.

                                JURISDICTION AND VENUE

       18.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims raise a federal question under Section 14(a) of the Exchange Act, 15 U.S.C. §

78n(a)(1), Rule 14a-9 of the Exchange Act, 17 C.F.R. § 240.14a-9, Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b), 78t(a) and 78t-1), and SEC Rule 10b-5 (17 C.F.R. §

240.10b-5) promulgated thereunder.

       19.     Plaintiff’s claims also raise a federal question pertaining to the claims made in the

Securities Class Action based on violations of the Exchange Act.

       20.     This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367(a).

       21.     Additionally, diversity jurisdiction is conferred by 28 U.S.C. § 1332. Plaintiff and

the Individual Defendants are citizens of different states and the amount in controversy exceeds

the sum or value of $75,000, exclusive of interest and costs.

       22.     This derivative action is not a collusive action to confer jurisdiction on a court of

the United States that it would not otherwise have.

       23.     The Court has personal jurisdiction over each of the Defendants because each

Defendant is either a corporation incorporated in this District, or he or she is an individual who

has minimum contacts with this District to justify the exercise of jurisdiction over them.

       24.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a

substantial portion of the transactions and wrongs complained of herein occurred in this District,

and the Defendants have received substantial compensation in this District by engaging in




                                                 7
      Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 8 of 66 PageID #:8




numerous activities that had an effect in this District.

       25.     Venue is proper in this District because RTI and the Individual Defendants have

conducted business in this District, and Defendants’ actions have had an effect in this District.

                                             PARTIES

       Plaintiff

       26.     Plaintiff is a current shareholder of RTI common stock. Plaintiff has continuously

held RTI common stock at all relevant times. Plaintiff is a citizen of Ohio.

       Nominal Defendant RTI

       27.     RTI is a Delaware corporation with its principal executive offices at 520 Lake

Cook Road, Suite 315, Deerfield, Illinois 60015. RTI’s shares trade on the NASDAQ Global

Select Market (“NASDAQ”) under the ticker symbol “RTIX.”

       Defendant Farhat

       28.     Defendant Camille I. Farhat (“Farhat”) has served as the Company’s President,

CEO, and as a Company director since March 2017. He also provided certain consulting services

to RTI during 2016. According to the Company’s Schedule 14A filed with the SEC on March 25,

2019 (the “2019 Proxy Statement”), as of March 14, 2019, Defendant Farhat beneficially owned

1,110,619 shares of the Company’s common stock, which represented 1.5% of the Company’s

outstanding shares of common stock on that date. Given that the price per share of the

Company’s common stock at the close of trading on March 14, 2019 was $5.81, Defendant

Farhat owned approximately $6.4 million worth of RTI stock.

       29.     For the fiscal year ended December 31, 2018, Defendant Farhat received

$1,219,629 in compensation from the Company. This included $651,119 in salary, $550,383 in

in non-equity incentive plan compensation, and $18,127 in all other compensation.

       30.     The 2019 Proxy Statement stated the following about Defendant Farhat:


                                                  8
      Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 9 of 66 PageID #:9




       Mr. Farhat joined RTI Surgical as President and Chief Executive Officer in March
       2017. Mr. Farhat’s experience is built from extensive work across multiple
       companies in ten countries and nine industries, including experience in the
       healthcare industry globally spanning pharmaceuticals, implantable devices,
       capital equipment, consumables and services. During 2016 and until he became
       our President and Chief Executive Officer in March 2017, Mr. Farhat provided
       certain consulting services and fulfilled his board obligations. Prior to that,
       Mr. Farhat was President and Chief Executive Officer of American Medical
       Systems (AMS) from 2012 to 2015. Prior to AMS, Mr. Farhat advanced several
       business segments for Baxter International, serving as Global General Manager of
       Baxter Pharmaceuticals & Technologies from 2008 to 2011 and Global General
       Manager of Global Infusion Systems from 2006 to 2008. Prior to Baxter
       Pharmaceuticals & Technologies, Mr. Farhat was Vice President of Business
       Development at Medtronic, and previously Global General Manager of
       Medtronic’s gastroenterology and urology divisions from 2003 to 2006. Earlier in
       his career, Mr. Farhat gained executive and leadership experience during his
       thirteen years at General Electric. Mr. Farhat earned a Master of Business
       Administration from Harvard University, a degree in European Union Studies
       from Institut National d’Etudes Politiques de Paris and graduated summa cum
       laude from Northeastern University with a bachelor’s degree in international
       finance and accounting. Mr. Farhat serves on the Board of Directors of
       ADVAMED (the Advanced Medical Technology Association), the Board of
       Directors of Cardiac Science, and Northwestern University’s Cerebrovascular
       Neurosurgery Advisory Council. Mr. Farhat brings to the Board significant
       experience revitalizing and profitably growing global businesses within the health
       care industry.

       31.    Upon information and belief, Defendant Farhat is a citizen of the State of Illinois.

       Defendant Hutchison

       32.    Defendant Brian K. Hutchison (“Hutchison”) served as the Company’s President

and CEO from December 2001 through December 16, 2016, when he retired from his positions.

       33.    For the fiscal year ended December 31, 2016, Defendant Hutchison received

$1,388,802 in compensation from the Company. This included $590,796 in salary, $600,000 in

stock awards, $150,000 in option awards, $25,150 in nonqualified deferred compensation

earnings, and $22,856 in all other compensation.

       34.    Upon information and belief, Defendant Hutchison is a citizen of the State of

Florida.



                                                9
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 10 of 66 PageID #:10




       Defendant Singer

       35.    Defendant Jonathon M. Singer (“Singer”) has served as the Company’s CFAO

since September 2017, and Corporate Secretary since November 2017. On January 10, 2020,

RTI promoted Defendant Singer to Chief Operating Officer (“COO”), contingent and effective

upon the Company’s proposed sale of its OEM business. Previously, Defendant Singer served as

a Company director from May 2016 to September 2017. According to the 2019 Proxy Statement,

as of March 14, 2019, Defendant Singer beneficially owned 339,230 shares of the Company’s

common stock. Given that the price per share of the Company’s common stock at the close of

trading on March 14, 2019 was $5.81, Defendant Singer owned approximately $1.9 million

worth of RTI stock.

       36.    For the fiscal year ended December 31, 2018, Defendant Singer received

$2,188,311 in compensation from the Company. This included $450,000 in salary, $1,000,000 in

bonus, $247,350 in stock awards, $247,487 in option awards, $223,763 in in non-equity

incentive plan compensation, and $19,711 in all other compensation.

       37.    During the period of time when the Company materially misstated information to

the investing public to keep the stock price inflated, and before the scheme was exposed,

Defendant Singer made the following sale of the Company’s common stock:

            Date            Number of Shares            Price                Proceeds
      February 28, 2020         5,510                   $ 3.70               $ 20,387
      February 26, 2020         5,940                   $ 4.05               $ 24,057

Thus, in total, before the fraud was exposed, he sold 11,450 Company shares on inside

information, for which he received approximately $44,444. His insider sales made with

knowledge of material non-public information before the material misstatements and omissions

were exposed demonstrate his motive in facilitating and participating in the scheme.




                                               10
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 11 of 66 PageID #:11




       38.      The 2019 Proxy Statement stated the following about Defendant Singer:

       Jonathon M. Singer was named Chief Financial and Administrative Officer in
       September 2017, and Corporate Secretary in November 2017. Mr. Singer
       previously served as a member of the Board of Directors from May 2016 to
       September 2017. Mr. Singer previously served as Chief Financial Officer of
       Sagent Pharmaceuticals from 2011 until 2017, and was appointed Executive Vice
       President and Chief Financial Officer in March 2012. Mr. Singer was Senior Vice
       President, Treasurer, Secretary and Chief Financial Officer of Landauer, Inc. from
       2006 to 2011. From 2004 to 2006, Mr. Singer served as Vice President of Global
       Finance and Chief Financial Officer of the Medial Segment for Teleflex Inc. Prior
       to 2004, Mr. Singer worked in various capacities for R.R. Donnelley & Sons
       Company, Cardinal Health Inc., and KPMG LLP. Mr. Singer is a certified public
       accountant and received a Bachelor’s Degree in Business Administration from
       Miami University in Ohio and a Master’s Degree from Northwestern University’s
       Kellogg Graduate School of Management.

       39.      Upon information and belief, Defendant Singer is a citizen of the State of Illinois.

       Defendant Jordheim

       40.      Defendant Robert P. Jordheim served as the Company’s Executive Vice President

and CFO from March 15, 2017 through October 31, 2017, and from June 2010 through

December 16, 2016, and as interim President and CEO from December 16, 2016 through March

15, 2017.

       41.      For the fiscal year ended December 31, 2017, Defendant Jordheim received

$1,009,489 in compensation from the Company. This included $335,499 in salary, $53,920 in

bonus, $140,000 in stock awards, $140,099 in option awards, and $339,972 in all other

compensation.

       42.      Upon information and belief, Defendant Jordheim is a citizen of the State of

Florida.

       Defendant Louw

       43.      Defendant Louw served as the Company’s Vice President of Financial Planning

and Analysis from September 2018 until April 2020, when he was terminated from RTI. On



                                                 11
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 12 of 66 PageID #:12




January 10, 2020, RTI promoted Defendant Louw to CFO, contingent and effective upon the

Company’s proposed sale of its OEM business. Defendant Louw served in various capacities

since joining RTI’s finance team in June 2003, including as interim CFO, and Vice President of

Finance and Corporate Controller. According to the 2019 Proxy Statement, as of March 14,

2019, Defendant Louw beneficially owned 124,646 shares of the Company’s common stock.

Given that the price per share of the Company’s common stock at the close of trading on March

14, 2019 was $5.81, Defendant Louw owned approximately $724,193 worth of RTI stock.

       44.    For the fiscal year ended December 31, 2018, Defendant Louw received $460,132

in compensation from the Company. This included $236,187 in salary, $64,525 in stock awards,

$64,636 in option awards, $72,807 in in non-equity incentive plan compensation, and $319 in all

other compensation.

       45.    The 2019 Proxy Statement stated the following about Defendant Louw:

       Johannes W. Louw joined the RTI finance team in June 2003. He currently serves
       as Vice President, Financial Planning and Analysis. He served as RTI’s interim
       Chief Financial Officer from December 2016 until March 2017. He also served as
       RTI’s Vice President of Finance and Corporate Controller from June 2010 until
       September 2018. Additionally, during his tenure with the Company, his
       responsibilities have included leading roles in the Company’s business
       development activities, financing, implementation and oversight of the
       Company’s internal control over financial reporting pursuant to the Sarbanes-
       Oxley Act of 2002. Prior to his tenure at the Company, Mr. Louw served as an
       auditor for Deloitte & Touche LLP both domestically and internationally.
       Mr. Louw earned bachelor degrees in Commerce and Computer Science from the
       University of Cape Town and a master’s degree equivalent postgraduate diploma
       in accounting from the University of Cape Town. Mr. Louw is a Certified Public
       Accountant.

       46.    Upon information and belief, Defendant Louw is a citizen of the State of Illinois.

       Defendant Gearen

       47.    Defendant Peter F. Gearen (“Gearen”) joined RTI as a Company director in 1998.

He was appointed Vice Chairman of the Board in February 2016, and served in such capacity



                                              12
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 13 of 66 PageID #:13




until March 2019. According to the 2019 Proxy Statement, as of March 14, 2019, Defendant

Gearen beneficially owned 165,884 shares of the Company’s common stock. Given that the price

per share of the Company’s common stock at the close of trading on March 14, 2019 was $5.81,

Defendant Gearen owned approximately $963,786 worth of RTI stock.

       48.    For the fiscal year ended December 31, 2018, Defendant Gearen received

$130,000 in compensation from the Company. This included $55,000 in fees earned or paid in

cash and $75,000 in stock awards.

       49.    The 2019 Proxy Statement stated the following about Defendant Gearen:

       Dr. Gearen joined our Board of Directors in 1998 and was appointed Vice
       Chairman of the Board of Directors in February 2016. Dr. Gearen retired from
       practice on June 30, 2012. Dr. Gearen was an Associate Professor of Orthopedics
       at the University of Florida College of Medicine from 1993 to 2012. Dr. Gearen
       also was Chief of Staff at the Shands Hospital at the University of Florida and
       served as Assistant Dean of Clinical Affairs at the University of Florida College
       of Medicine from 1992 until 1999. Dr. Gearen was appointed Chairman of the
       Department of Orthopedics in May 2002 and stepped down as Chairman on
       June 30, 2010. Dr. Gearen holds a B.A. from Spring Hill College and an M.D.
       from the Stritch Loyola Medical School. Dr. Gearen has a depth of medical
       experience and healthcare knowledge and, as a former practicing orthopedic
       surgeon, is knowledgeable about our products and the orthopedic products market
       in general. Dr. Gearen will not be standing for re-election at the Annual Meeting.

       50.    Upon information and belief, Defendant Gearen is a citizen of the State of

Florida.

       Defendant McEachin

       51.    Defendant Thomas A. McEachin (“McEachin”) has served as a Company director

since December 2015. He also serves as chair of the Audit Committee. According to the 2019

Proxy Statement, as of March 14, 2019, Defendant McEachin beneficially owned 85,746 shares

of the Company’s common stock. Given that the price per share of the Company’s common

stock at the close of trading on March 14, 2019 was $5.81, Defendant McEachin owned




                                              13
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 14 of 66 PageID #:14




approximately $498,184 worth of RTI stock.

       52.    For the fiscal year ended December 31, 2018, Defendant McEachin received

$135,000 in compensation from the Company. This included $60,000 in fees earned or paid in

cash and $75,000 in stock awards.

       53.    The 2019 Proxy Statement stated the following about Defendant McEachin:

       Mr. McEachin joined the Board of Directors in December 2015. He has been
       retired since 2012. Prior to his retirement, he served in executive capacities with
       Covidien Surgical Solutions, a division of Covidien plc, from 2008 to 2012, first
       as Vice President, Finance from 2008 to 2011, and then as Vice President and
       Group Chief Financial Officer from 2011 to 2012. From 1997 to 2008,
       Mr. McEachin served United Technologies and its subsidiaries in various finance
       capacities. Prior to joining United Technologies, Mr. McEachin served in various
       executive capacities with Digital Equipment Corporation from 1986 to 1997 and
       Xerox Corporation from 1975 to 1986. Mr. McEachin holds a B.S. from New
       York University and an MBA from Stanford University. Mr. McEachin’s finance
       and executive management experience provides our Board of Directors with
       valuable financial reporting, compliance, accounting and controls, and corporate
       governance experience. Mr. McEachin also qualifies as an “Audit Committee
       Financial Expert.”

       54.    Upon information and belief, Defendant McEachin is a citizen of the State of

Florida.

       Defendant Selquist

       55.    Defendant Curtis M. Selquist (“Selquist”) has served as a Company director since

July 2013 and as Chairman of the Board since February 2016. He also serves as chair of the

Nominating & Governance Committee. According to the 2019 Proxy Statement, as of March 14,

2019, Defendant Selquist beneficially owned 115,372 shares of the Company’s common stock.

Given that the price per share of the Company’s common stock at the close of trading on March

14, 2019 was $5.81, Defendant Selquist owned approximately $670,311 worth of RTI stock.

       56.    For the fiscal year ended December 31, 2018, Defendant Selquist received

$175,000 in compensation from the Company. This included $100,000 in fees earned or paid in



                                               14
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 15 of 66 PageID #:15




cash and $75,000 in stock awards.

        57.    The 2019 Proxy Statement stated the following about Defendant Selquist:

        Mr. Selquist joined the Board of Directors pursuant to the Investment Agreement
        by and between the Company and WSHP Biologics Holdings, LLC, an affiliate of
        Water Street Healthcare Partners, in July 2013 (the “Investment Agreement”). He
        has served as the Chairman of the Board of Directors since February 2016.
        Mr. Selquist has been an Operating Partner at Water Street, a strategic investor
        focused exclusively on the healthcare industry, since April 2007. Mr. Selquist has
        led and grown a number of global healthcare businesses during a
        distinguished 35-year career at Johnson & Johnson. Prior to joining Water Street,
        he was the Company Group Chairman of Johnson & Johnson Medical and
        Johnson & Johnson Healthcare Systems. Mr. Selquist also served as President of
        Johnson & Johnson Latin America. He was subsequently appointed Worldwide
        President of Johnson & Johnson, Merck Consumer Pharmaceuticals and Company
        Group Chairman, responsible for Johnson & Johnson Medical. Mr. Selquist was
        the founding Chairman of the Global Healthcare Exchange. He also served as
        Chairman of the National Alliance for Health Information Technology, and as a
        board member of the National Quality Forum. Mr. Selquist also chaired the
        National Quality Forum Leadership Network. Mr. Selquist serves as the Lead
        Director of Breg, Inc. (a manufacturer of medical braces and splints). He is also a
        Director of Temp Time, Inc. (a cold chain temperature monitoring business)
        where he serves as Chair of the Board, Chair of the Compensation Committee and
        a member of the Audit Committee. He was a Director of Health Fitness
        Corporation (a provider of health management and corporate fitness solutions)
        from 2007-2010, where he served on the Compensation Committee and Strategy
        Committee as Chair. He received a bachelor’s degree in Finance and Management
        from Bradley University. We believe that Mr. Selquist’s experience in the
        healthcare industry and numerous leadership positions qualifies him to be the
        Chairman of our company.

        58.    Upon information and belief, Defendant Selquist is a citizen of the State of New

York.

        Defendant Stolper

        59.    Defendant Mark D. Stolper (“Stolper”) has served as a Company director since

March 2017. He also serves as a member of the Audit Committee and Compensation Committee.

According to the 2019 Proxy Statement, as of March 14, 2019, Defendant Stolper beneficially

owned 66,784 shares of the Company’s common stock. Given that the price per share of the




                                                15
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 16 of 66 PageID #:16




Company’s common stock at the close of trading on March 14, 2019 was $5.81, Defendant

Stolper owned approximately $388,015 worth of RTI stock.

       60.    For the fiscal year ended December 31, 2018, Defendant Stolper received

$132,500 in compensation from the Company. This included $57,500 in fees earned or paid in

cash and $75,000 in stock awards.

       61.    The 2019 Proxy Statement stated the following about Defendant Stolper:

       Mr. Stolper joined the Board of Directors in March 2017. He has served as
       Executive Vice President and Chief Financial Officer of RadNet, Inc., the largest
       owner and operator of freestanding medical diagnostic imaging centers, since July
       2004, and he previously served as a member of the Board of Directors of RadNet,
       Inc. from March 2004 to July 2004. He has had diverse experiences in investment
       banking, private equity, venture capital investing and operations as follows: from
       1993 to 1995, Mr. Stolper was a member of the corporate finance group at Dillon,
       Read & Co., Inc.; from 1995 to 1997, Mr. Stolper was a member of Archon
       Capital Partners; from 1997 to 1999, Mr. Stolper worked in business development
       for Eastman Kodak; and in 1999, Mr. Stolper co-founded Broadstream Capital
       Partners. Mr. Stolper has served on the Board of Directors, Compensation
       Committee and Audit Committee of Rotech Healthcare since February 2016.
       Previously, Mr. Stolper served as a member of the Board of Directors of the
       following companies: On Track Innovations, Ltd. from 2012 until 2016; Surgical
       Solutions LLC from 2015 to February 2017; Alco Stores, Inc. from 2014 to 2015;
       Compumed, Inc. from 2008 to 2014; and Physiotherapy Associates from 2013 to
       2016. Mr. Stolper graduated with a liberal arts degree from the University of
       Pennsylvania and a finance degree from the Wharton School. Additionally,
       Mr. Stolper earned a postgraduate Award in Accounting from the University of
       California, Los Angeles. Mr. Stolper’s financial background in life sciences
       (particularly as a sitting Chief Financial Officer of a publicly-traded company),
       extensive experience in serving on boards of directors of both public and private
       companies, and broad mergers and acquisitions experience qualify him to serve
       on our Board of Directors.

       62.    Upon information and belief, Defendant Stolper is a citizen of the State of

California.

       Defendant Sweeney

       63.    Defendant Christopher R. Sweeney (“Sweeney”) has served as a Company

director since October 2015. According to the 2019 Proxy Statement, as of March 14, 2019,



                                              16
     Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 17 of 66 PageID #:17




Defendant Sweeney beneficially owned 75,723 shares of the Company’s common stock. Given

that the price per share of the Company’s common stock at the close of trading on March 14,

2019 was $5.81, Defendant Sweeney owned approximately $439,950 worth of RTI stock.

        64.    For the fiscal year ended December 31, 2018, Defendant Sweeney received

$115,000 in compensation from the Company. This included $40,000 in fees earned or paid in

cash and $75,000 in stock awards.

        65.    The 2019 Proxy Statement stated the following about Defendant Sweeney:

        Mr. Sweeney joined the Board of Directors in October 2015 pursuant to the
        Investment Agreement. Mr. Sweeney has been employed by Water Street, a
        strategic investor focused exclusively on the healthcare industry, since 2005,
        serving initially as a principal and, since 2010, as a partner. Prior to joining Water
        Street, Mr. Sweeney was employed in various capacities with Cleary & Oxford, a
        middle market healthcare investment firm, from 1997-2005, ultimately serving as
        a principal. Mr. Sweeney holds a degree from Williams College. We believe that
        his investment banking experience as an investor in healthcare companies
        qualifies him to provide valuable insight to our Board of Directors.

        66.    Upon information and belief, Defendant Sweeney is a citizen of the State of

Illinois.

        Defendant Thomas

        67.    Defendant Paul G. Thomas (“Thomas”) has served as a Company director since

June 2016. He also serves as a member of the Compensation Committee and Nominating &

Governance Committee. According to the 2019 Proxy Statement, as of March 14, 2019,

Defendant Thomas beneficially owned 75,723 shares of the Company’s common stock. Given

that the price per share of the Company’s common stock at the close of trading on March 14,

2019 was $5.81, Defendant Thomas owned approximately $439,950 worth of RTI stock.

        68.    For the fiscal year ended December 31, 2018, Defendant Thomas received

$128,131 in compensation from the Company. This included $53,131 in fees earned or paid in




                                                 17
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 18 of 66 PageID #:18




cash and $75,000 in stock awards.

       69.    The 2019 Proxy Statement stated the following about Defendant Thomas:

       Mr. Thomas joined the Board of Directors in June 2016. He has served as the
       Founder and Chief Executive Officer of Prominex, a point-of-care molecular
       diagnostic company focused on infectious diseases since January 2018. Prior to
       Prominex, he served as Founder, Chief Executive Officer and President of Roka
       Bioscience, a molecular diagnostics company focused on food safety applications,
       from September 2009 until January 2017. Mr. Thomas previously served as
       Chairman, Chief Executive Officer and President of LifeCell Corporation, a
       publicly traded regenerative medicine company, from 1998 until it was acquired
       by KCI in 2008 in a transaction valued at $1.8 billion. Mr. Thomas previously
       held various senior positions, including President of the Pharmaceutical Products
       Division, during his tenure of 15 years with Ohmeda, a world leader in inhalation
       anesthetics and acute care pharmaceuticals. Mr. Thomas currently serves on the
       Boards of Abiomed. Mr. Thomas formerly served on the Board of Directors of
       Roka Bioscience and Aegerion Pharmaceuticals. Mr. Thomas received his M.B.A.
       degree from Columbia University Graduate School of Business and completed his
       postgraduate studies in Chemistry at the University of Georgia Graduate School
       of Arts and Science. He received his B.S. degree in Chemistry from St. Michael’s
       College in Vermont. Mr. Thomas’s extensive leadership experience with
       companies in the life science industry qualifies him to serve as a member of our
       Board of Directors. In addition, we regard Mr. Thomas’s experience as a Chief
       Executive Officer to be of great importance to the Company in providing a broad
       perspective of the industry, as well as management issues.

       70.    Upon information and belief, Defendant Thomas is a citizen of the State of

California.

       Defendant Valeriani

       71.    Defendant Nicholas J. Valeriani (“Valeriani”) has served as a Company director

since June 2016. He also serves as a member of the Compensation Committee and Nominating &

Governance Committee. According to the 2019 Proxy Statement, as of March 14, 2019,

Defendant Valeriani beneficially owned 86,723 shares of the Company’s common stock. Given

that the price per share of the Company’s common stock at the close of trading on March 14,

2019 was $5.81, Defendant Valeriani owned approximately $503,860 worth of RTI stock.

       72.    For the fiscal year ended December 31, 2018, Defendant Valeriani received



                                              18
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 19 of 66 PageID #:19




$127,500 in compensation from the Company. This included $52,500 in fees earned or paid in

cash and $75,000 in stock awards.

          73.    The 2019 Proxy Statement stated the following about Defendant Valeriani:

          Mr. Valeriani joined the Board of Directors in June 2016. He retired as the Chief
          Executive Officer of West Health, The Gary and Mary West Health Institute, an
          independent nonprofit medical research organization that works to create new and
          more effective ways of delivering healthcare at lower costs, a position he held
          until 2015. Previously, Mr. Valeriani served 34 years in key positions at
          Johnson & Johnson, including Company Group Chairman of Johnson & Johnson
          Ortho-Clinical Diagnostics from 2009 to 2012; Vice President, Office of Strategy
          and Growth from 2007 to 2009; Worldwide Chairman, Medical Devices and
          Diagnostics from 2005 to 2007; and Corporate Vice President, Human Resources
          from 2003 to 2005. Mr. Valeriani also served on the Executive Committee of
          Johnston & Johnson during his tenure. Mr. Valeriani currently serves on the
          Board of Directors of Edwards Lifesciences Corp., SPR Therapeutics, Inc, and
          AgNovos Healthcare, LLC. Mr. Valeriani received a Bachelor’s Degree in
          Industrial Engineering and a Master of Business Administration from Rutgers
          University. Mr. Valeriani’s experience in the global medical device industry and
          his leadership in the areas of strategy, growth and human resources qualifies him
          to serve on our Board of Directors.

          74.    Upon information and belief, Defendant Valeriani is a citizen of the State of New

Jersey.

          Defendant Weis

          75.    Defendant Shirley A. Weis (“Weis”) has served as a Company director since

October 2014. She also serves as chair of the Compensation Committee. According to the 2019

Proxy Statement, as of March 14, 2019, Defendant Weis beneficially owned 96,839 shares of the

Company’s common stock. Given that the price per share of the Company’s common stock at the

close of trading on March 14, 2019 was $5.81, Defendant Weis owned approximately $562,634

worth of RTI stock.

          76.    For the fiscal year ended December 31, 2018, Defendant Weis received $142,913

in compensation from the Company. This included $67,913 in fees earned or paid in cash and




                                                 19
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 20 of 66 PageID #:20




$75,000 in stock awards.

       77.     The 2019 Proxy Statement stated the following about Defendant Weis:

       Ms. Weis joined the Board of Directors in October 2014. She is president of Weis
       Associates, LLC, a consulting firm focused on healthcare management, strategic
       planning and leadership development, and emerita Vice President & Chief
       Administrative Officer of Mayo Clinic. Ms. Weis has worked at Mayo Clinic in
       many different capacities since 1995, but, most recently, she was charged with
       overseeing the operations of 87 corporations that make up the Mayo Clinic
       system, including a 57,000 member staff. Ms. Weis was a member of the Mayo
       Clinic Board of Trustees and served as the secretary for the Mayo Clinic Board of
       Governors. Ms. Weis currently holds a position on the Board of Directors of
       Sentry Insurance Company where she is a member of the Audit, Finance and
       Compensation Committees. She recently joined the board of The Medical
       Memory, LLC and serves on the Compensation Committee. Ms. Weis is Professor
       of Practice in the W.P. Carey School of Business and the College of Nursing and
       Health Innovation at Arizona State University. Ms. Weis graduated with a
       master’s degree in management from Aquinas College and received an honorary
       doctor of science degree from Michigan State University. Ms. Weis’s background
       at the Mayo Clinic provides our Board of Directors with valuable healthcare and
       business strategy from the perspective of a purchaser of medical products. In
       addition, she has significant consulting and management experience, which has
       enabled her to provide valuable insight to our Board of Directors.

       78.     Upon information and belief, Defendant Weis is a citizen of the State of Arizona.

              FIDUCIARY DUTIES OF THE INDIVIDUAL DEFENDANTS

       79.     By reason of their positions as officers, directors, and/or fiduciaries of RTI and

because of their ability to control the business and corporate affairs of RTI, the Individual

Defendants owed RTI and its shareholders fiduciary obligations of trust, loyalty, good faith, and

due care, and were and are required to use their utmost ability to control and manage RTI in a

fair, just, honest, and equitable manner. The Individual Defendants were and are required to act

in furtherance of the best interests of RTI and its shareholders so as to benefit all shareholders

equally.

       80.     Each director and officer of the Company owes to RTI and its shareholders the

fiduciary duty to exercise good faith and diligence in the administration of the Company and in



                                               20
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 21 of 66 PageID #:21




the use and preservation of its property and assets and the highest obligations of fair dealing.

       81.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of RTI, were able to and did, directly and/or indirectly, exercise control

over the wrongful acts complained of herein.

       82.     To discharge their duties, the officers and directors of RTI were required to

exercise reasonable and prudent supervision over the management, policies, controls, and

operations of the Company.

       83.     Each Individual Defendant, by virtue of his or her position as a director and/or

officer, owed to the Company and to its shareholders the highest fiduciary duties of loyalty, good

faith, and the exercise of due care and diligence in the management and administration of the

affairs of the Company, as well as in the use and preservation of its property and assets. The

conduct of the Individual Defendants complained of herein involves a knowing and culpable

violation of their obligations as directors and officers of RTI, the absence of good faith on their

part, or a reckless disregard for their duties to the Company and its shareholders that the

Individual Defendants were aware or should have been aware posed a risk of serious injury to the

Company. The conduct of the Individual Defendants who were also officers and directors of the

Company has been ratified by the remaining Individual Defendants who collectively comprised

RTI’s Board at all relevant times.

       84.     As senior executive officers and directors of a publicly-traded company whose

common stock was registered with the SEC pursuant to the Exchange Act and traded on the

NASDAQ, the Individual Defendants had a duty to prevent and not to effect the dissemination of

inaccurate and untruthful information with respect to the Company’s financial condition,

performance, growth, operations, financial statements, business, products, management,




                                                 21
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 22 of 66 PageID #:22




earnings, internal controls, and present and future business prospects, and had a duty to cause the

Company to disclose omissions of material fact in its regulatory filings with the SEC all those

facts described in this Complaint that it failed to disclose, so that the market price of the

Company’s common stock would be based upon truthful and accurate information.

       85.     To discharge their duties, the officers and directors of RTI were required to

exercise reasonable and prudent supervision over the management, policies, practices, and

internal controls of the Company. By virtue of such duties, the officers and directors of RTI were

required to, among other things:

               (a)    ensure that the Company was operated in a diligent, honest, and prudent

manner in accordance with the laws and regulations of Illinois and the United States, and

pursuant to RTI’s own Code of Conduct and Code of Ethics (defined below);

               (b)    conduct the affairs of the Company in an efficient, business-like manner

so as to make it possible to provide the highest quality performance of its business, to avoid

wasting the Company’s assets, and to maximize the value of the Company’s stock;

               (c)    remain informed as to how RTI conducted its operations, and, upon

receipt of notice or information of imprudent or unsound conditions or practices, to make

reasonable inquiry in connection therewith, and to take steps to correct such conditions or

practices;

               (d)    establish and maintain systematic and accurate records and reports of the

business and internal affairs of RTI and procedures for the reporting of the business and internal

affairs to the Board and to periodically investigate, or cause independent investigation to be

made of, said reports and records;

               (e)    maintain and implement an adequate and functioning system of internal




                                                22
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 23 of 66 PageID #:23




legal, financial, and management controls, such that RTI’s operations would comply with all

applicable laws and RTI’s financial statements and regulatory filings filed with the SEC and

disseminated to the public and the Company’s shareholders would be accurate;

               (f)     exercise reasonable control and supervision over the public statements

made by the Company’s officers and employees and any other reports or information that the

Company was required by law to disseminate;

               (g)     refrain from unduly benefiting themselves and other Company insiders at

the expense of the Company; and

               (h)     examine and evaluate any reports of examinations, audits, or other

financial information concerning the financial affairs of the Company and to make full and

accurate disclosure of all material facts concerning, inter alia, each of the subjects and duties set

forth above.

       86.     Each of the Individual Defendants further owed to RTI and the shareholders the

duty of loyalty requiring that each favor RTI’s interest and that of its shareholders over their own

while conducting the affairs of the Company and refrain from using their position, influence or

knowledge of the affairs of the Company to gain personal advantage.

       87.     At all times relevant hereto, the Individual Defendants were the agents of each

other and of RTI and were at all times acting within the course and scope of such agency.

       88.     Because of their advisory, executive, managerial, and directorial positions with

RTI, each of the Individual Defendants had access to adverse, non-public information about the

Company.

       89.     The Individual Defendants, because of their positions of control and authority,

were able to and did, directly or indirectly, exercise control over the wrongful acts complained of




                                                 23
     Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 24 of 66 PageID #:24




herein, as well as the contents of the various public statements made by RTI.

          CONSPIRACY, AIDING AND ABETTING, AND CONCERTED ACTION

          90.   In committing the wrongful acts alleged herein, the Individual Defendants have

pursued, or joined in the pursuit of, a common course of conduct, and have acted in concert with

and conspired with one another in furtherance of their wrongdoing. The Individual Defendants

caused the Company to conceal the true facts as alleged herein. The Individual Defendants

further aided and abetted and/or assisted each other in breaching their respective duties.

          91.   The purpose and effect of the conspiracy, common enterprise, and common

course of conduct was, among other things, to facilitate and disguise the Individual Defendants’

violations of law, including breaches of fiduciary duty, unjust enrichment, and waste of corporate

assets.

          92.   The Individual Defendants accomplished their conspiracy, common enterprise,

and common course of conduct by causing the Company purposefully or recklessly to conceal

material facts, fail to correct such misrepresentations, and violate applicable laws. In furtherance

of this plan, conspiracy, and course of conduct, the Individual Defendants collectively and

individually took the actions set forth herein. Because the actions described herein occurred

under the authority of the Board, each of the Individual Defendants who are directors of RTI,

was a direct, necessary, and substantial participant in the conspiracy, common enterprise, and

common course of conduct complained of herein.

          93.   Each of the Individual Defendants aided and abetted and rendered substantial

assistance in the wrongs complained of herein. In taking such actions to substantially assist the

commission of the wrongdoing complained of herein, each of the Individual Defendants acted

with actual or constructive knowledge of the primary wrongdoing, either took direct part in, or

substantially assisted the accomplishment of that wrongdoing, and was or should have been


                                                24
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 25 of 66 PageID #:25




aware of his or her overall contribution to and furtherance of the wrongdoing.

       94.     At all times relevant hereto, each of the Individual Defendants was the agent of

each of the other Individual Defendants and of RTI and was at all times acting within the course

and scope of such agency.

                                RTI’S CODE OF CONDUCT

       95.     The Company’s Code of Conduct “is a summary of the principles and standards

of business conduct expected of all employees []” and provides that “[a]ll of our officers,

directors and employees must conduct themselves accordingly and seek to avoid even the

appearance of improper behavior.”

       96.     The Code of Conduct provides that each employee must “[p]rovide full, fair,

accurate, timely and understandable disclosure in reports and documents that the Company files

with or submits to the Securities and Exchange Commission and in other public communications

made by the Company.”

       97.     The Code of Conduct further provides that each employee must “[r]ecognize and

report possible violations of this Code, as well as all policies, guidelines, applicable laws and

regulatory requirements under which the Company operates.”

       98.     Pursuant to the Code of Conduct, RTI leaders and managers have “the increased

responsibility of leading by example. We rely on our leaders and managers to reinforce the

principles of our Code and Values through all levels of our workforce.”

       99.     The Code of Conduct also provides that RTI is committed to “offer only those

products and services that we can deliver and strive to meet or exceed the commitments that we

made. We compete fairly, engaging only in legal and ethical practice. Lastly, we meet our

contractual obligations by reporting information accurately and charging honestly for our

products and services.”


                                               25
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 26 of 66 PageID #:26




       100.    In a section titled, “Securities Trading & Insider Information,” the Code of

Conduct states that:

       Company policy forbids unauthorized disclosure of material non-public
       information about the Company or the companies it deals with, and both
       Company policy and the law forbid profiting from material non- public
       information relating to the Company or the companies with whom we do
       business. Material information includes any information that a reasonable investor
       is likely to consider important in determining whether to buy, sell or hold the
       Company’s stock.

              RTI’S CODE OF ETHICS FOR SENIOR FINANCIAL OFFICERS

       101.    In addition to adhering with the Code of Conduct, the Code of Conduct further

provides that “senior executive officers and those responsible for our financial reporting face

additional responsibilities and are required to sign the Code of Ethics for Senior Financial

Officers which imposes strict obligations on them to take careful steps to assure that the

Company properly tracks and reports our financial performance.”

       102.    The Code of Ethics for Senior Financial Officers (the “Code of Ethics”) aims to

ensure “proper disclosure of financial information in filings with, or submissions to, the

Securities and Exchange Commission and to deter wrongdoing.” The Code of Ethics is

“applicable to the Company’s Chief Executive Officer, President, Chief Financial Officer,

Director of Finance/Controller and other senior financial professional performing similar

functions (‘Senior Financial Professionals’).” The Code of Ethics “is intended to supplement the

[Code of Conduct] that is applicable to all employees and directors of the Company.”

       103.    In a section titled “Honest and Ethical Conduct,” the Code of Ethics provides that:

       Senior Financial Professionals shall conduct themselves and their activities on
       behalf of the Company in an honest and ethical manner and in a manner, that
       complies with this Code, the Company’s other policies and all applicable laws
       and regulations. Additionally, the Senior Financial Professionals shall promote a
       culture of honesty, integrity, ethical behavior and accountability among all
       employees of the Company and encourage employees to conduct themselves in



                                               26
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 27 of 66 PageID #:27




       accordance with this Code.

       104.    In a section titled “Maintenance of Records,” the Code of Ethics states that:

       Senior Financial Professionals shall maintain all Company accounting records and
       reports derived from Company accounting records in accordance with applicable
       laws, in a manner that fairly and accurately reflects the transactions or
       occurrences to which they relate and ensures that the Company accounting
       records fairly and accurately reflect in reasonable detail the Company’s assets,
       liabilities, revenues and expenses and do not contain any false or intentionally
       misleading entries. In this regard, compliance with the Company’s system of
       internal controls is required at all times.

       105.    In a section titled “Disclosure in SEC Filings and Other Public Communications,”

the Code of Ethics states that:

       Senior Financial Professionals shall conduct themselves in a manner that
       promotes the full, fair, accurate, timely and understandable disclosure of all
       material information required to be included in: (1) each report or other document
       the Company files with, or submits to, the SEC and (2) in all other public
       communications made by the Company. To this end, the Senior Financial
       Professionals will establish and apply the Company’s internal controls and
       disclosure controls and procedures in a manner that will enable the Company’s
       financial statements to present fairly, in all material respects, the financial
       position, results of operations and cash flows of the Company.

       106.    In a section titled “Compliance with Applicable Laws, Rules and Regulations,”

the Code of Ethics states that:

       The Senior Financial Professionals shall conduct themselves, and shall encourage
       all employees to conduct themselves, to ensure and facilitate compliance by the
       Company with the laws, rules and regulations applicable to its business. To this
       end, they are charged with overseeing the Company’s various programs and
       policies concerning: (1) the “Whistleblower Protection” provisions of the
       Sarbanes-Oxley Act and similar laws applicable to the Company and (2)
       identifying and promptly reporting to the Audit Committee and correcting any
       material deviation from applicable laws, rules and regulations and Company
       policies.

       107.    The Code of Ethics further provides that “Senior Financial Professionals are

required to report to the Audit Committee any known or suspected violation of this Code by any

Senior Financial Professional.”



                                                27
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 28 of 66 PageID #:28




       108.    In violation of the Code of Conduct and/or the Code of Ethics, the Individual

Defendants conducted little, if any, oversight over the Company’s internal controls over public

reporting and of the Company’s engagement in the Individual Defendants’ scheme to issue

materially false and misleading statements to the public and to facilitate and disguise the

Individual Defendants’ violations of law, including breaches of fiduciary duty, waste of

corporate assets, unjust enrichment, and violations of the Exchange Act. Moreover, one of the

Individual Defendants violated the Code of Conduct by engaging in insider trading. Also in

violation of the Code of Conduct and/or the Code of Ethics, the Individual Defendants failed to

maintain the accuracy of Company records and reports, comply with laws and regulations,

conduct business in an honest and ethical manner, and properly report violations of the Code of

Conduct and/or the Code of Ethics.

                          INDIVIDUAL DEFENDANTS’ MISCONDUCT

       Background

       109.    RTI purports to be a leading global surgical implant company that provides

surgeons with safe biologic, metal and synthetic implants. The Company’s implants are utilized

in sports medicine, general surgery, spine, orthopedic and trauma procedures, and are distributed

in almost 50 countries.

       110.    On March 8, 2019, RTI Surgical, Inc. executed a merger and acquisition

transaction to acquire Paradigm Spine, LLC, a motion preservation and non-fusion spinal

implant technology company. The resulting entity reorganized itself as RTI Surgical Holdings,

Inc., and RTI Surgical, Inc. (referred to as “Legacy RTI” following the acquisition), became a

wholly owned subsidiary of the Company.2


2
  Prior to the acquisition, the Company’s financial statements were that of RTI Surgical Inc.’s and
subsidiaries. Following March 8, 2019, RTI is the successor reporting company.


                                                28
     Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 29 of 66 PageID #:29




        111.    RTI operates in one reportable segment composed of four franchise lines of

business: spine; sports; OEM (aka Original Equipment Manufacturer) and international. Through

its OEM franchise, RTI partners with OEM customers to “deliver surgical solutions with the goal

of improving patient lives.”3 The OEM unit of RTI specializes in the design, development, and

manufacture of biologic, metal and synthetic implants for medical technology companies. Since

2016, at least, RTI’s OEM franchise has accounted for the largest percentage of its total revenues

amongst the four franchises. During the fiscal year ended December 31, 2018, OEM accounted

for 43% of RTI’s total revenues.

        112.    In 2017, the Company began implementing a transformation strategy to focus its

business on its OEM and spine operations.

        113.    Although RTI’s OEM business had recently delivered record results during the

second quarter of 2019,4 on January 13, 2020, RTI issued a press release announcing that the

Company had agreed to sell its OEM business to Montagu Private Equity LLP (the “Buyer”), a

private European equity firm for a total consideration of $490 million.5 The sale of its OEM

business would render RTI a “Global Pure Play Spine Company.” The Company’s Board

unanimously approved the transaction. According to RTI’s January 13, 2020 press release, “[t]he

sale of the OEM business to Montagu complete[d] the first phase of [RTI’s] strategic

transformation to reduce complexity, drive operational excellence and accelerate the growth of

RTI Surgical[.]”

        False and Misleading Statements

        March 7, 2016 10-K

3
   https://www.rtix.com/en_us/oem. Last visited June 1, 2020.
4
  https://seekingalpha.com/article/4281148-rti-surgical-holdings-inc-rtix-ceo-camille-farhat-on-q2-2019-
results-earnings-call-transcript?part=single. Last visited June 1, 2020.
5
  http://www.rtix.com/en_us/news/2020/rti-surgical-holdings-inc-announces-sale-of-oem-business-and-
preliminary-fourth-quarter-and-full-year-2019-revenues. Last visited June 1, 2020.


                                                   29
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 30 of 66 PageID #:30




       114.    On March 7, 2016, the Company filed its annual report with the SEC for the fiscal

year ended December 31, 2015 on a Form 10-K (the “2015 10-K”), which was signed by

Defendants Hutchison, Jordheim, Selquist, Gearen, McEachin, Sweeney, and Weis, and non-

parties Dean H. Bergy, Philip R. Chapman, and Adrian J.R. Smith.

       115.    The 2015 10-K described the Company’s revenue recognition practices, including

when revenue is recognized and how it is recorded, in relevant part, as follows:

       Revenue Recognition—Revenue is recognized upon shipping, or receipt by the
       Company’s customers of the implant, depending on the Company’s distribution
       agreements with the Company’s customers or distributors. Other revenues are
       recognized when all significant contractual obligations have been satisfied.

       The Company permits returns of implants in accordance with the terms of
       contractual agreements with customers if the implant is returned in a timely
       manner, in unopened packaging, and from the normal channels of distribution.
       Allowances for returns are provided based upon analysis of the Company’s
       historical patterns of returns matched against the revenues from which they
       originated.

       The Company records estimated implant returns, discounts, rebates and other
       distribution incentives as a reduction of revenue in the same period revenue is
       recognized. Estimates of implant returns are recorded for anticipated implant
       returns based on historical distributions and returns information. Estimates of
       discounts, rebates and other distribution incentives are recorded based on
       contractual terms, historical experience and trend analysis.

       116.    With respect to RTI’s internal controls over financial reporting, the 2015 10-K

maintained the following in relevant part:

       The Company’s management assessed the effectiveness of the Company’s
       internal control over financial reporting as of December 31, 2015. In making this
       assessment, it used the criteria set forth by the Committee of Sponsoring
       Organizations of the Treadway Commission (“COSO”) in Internal Control –
       Integrated Framework (2013). Based on this assessment, management believes
       that, as of December 31, 2015, the Company’s internal control over financial
       reporting is effective based on those criteria.

(Emphasis added).

       117.    Attached to the 2015 10-K were certifications pursuant to Rule 13a-14(a) and



                                               30
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 31 of 66 PageID #:31




15d-14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002 (“SOX”) signed by

Defendants Hutchison and Jordheim, attesting to the accuracy of the 2015 10-K.

       March 13, 2017 10-K

       118.    On March 13, 2017, the Company filed its annual report with the SEC for the

fiscal year ended December 31, 2016 on a Form 10-K (the “2016 10-K”), which was signed by

Defendants Jordheim, Louw, Selquist, Gearen, McEachin, Singer, Sweeney, Thomas, Valeriani,

and Weis.

       119.    The 2016 10-K described the Company’s revenue recognition practices as

follows:

       Revenue Recognition—Revenue is recognized upon shipping, or receipt by the
       Company’s customers of the implant, depending on the Company’s distribution
       agreements with the Company’s customers or distributors. Other revenues are
       recognized when all significant contractual obligations have been satisfied.

       The Company permits returns of implants in accordance with the terms of
       contractual agreements with customers if the implant is returned in a timely
       manner, in unopened packaging, and from the normal channels of distribution.
       Allowances for returns are provided based upon analysis of the Company’s
       historical patterns of returns matched against the revenues from which they
       originated.

       The Company records estimated implant returns, discounts, rebates and other
       distribution incentives as a reduction of revenue in the same period revenue is
       recognized. Estimates of implant returns are recorded for anticipated implant
       returns based on historical distributions and returns information. Estimates of
       discounts, rebates and other distribution incentives are recorded based on
       contractual terms, historical experience and trend analysis.

       Other revenues consists of service processing, tissue recovery fees, biomedical
       laboratory fees, recognition of previously deferred revenues, shipping fees,
       distribution of reproductions of our allografts to distributors for demonstration
       purposes and restocking fees which is included in revenues.

       120.    With respect to RTI’s internal controls over financial reporting, the 2016 10-K

maintained the following in relevant part:




                                              31
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 32 of 66 PageID #:32




       The Company’s management assessed the effectiveness of the Company’s
       internal control over financial reporting as of December 31, 2016. In making this
       assessment, it used the criteria set forth by the Committee of Sponsoring
       Organizations of the Treadway Commission (“COSO”) in Internal Control –
       Integrated Framework (2013). Based on this assessment, management believes
       that, as of December 31, 2016, the Company’s internal control over financial
       reporting is effective based on those criteria.

(Emphasis added).

       121.   Attached to the 2016 10-K were SOX certifications signed by Defendants

Jordheim and Louw, attesting to the accuracy of the 2016 10-K.

       March 2, 2018 Form 10-K

       122.   On March 2, 2018, the Company filed its annual report with the SEC for the fiscal

year ended December 31, 2017 on a Form 10-K (the “2017 10-K”), which was signed by

Defendants Farhat, Singer, Selquist, Gearen, McEachin, Stolper, Sweeney, Thomas, Valeriani,

and Weis.

       123.   The 2017 10-K described the Company’s revenue recognition practices as
follows:

       Revenue Recognition—Revenue is recognized upon shipping, or receipt by the
       Company’s customers of the implant, depending on the Company’s distribution
       agreements with the Company’s customers or distributors. Other revenues are
       recognized when all significant contractual obligations have been satisfied.

       The Company permits returns of implants in accordance with the terms of
       contractual agreements with customers if the implant is returned in a timely
       manner, in unopened packaging, and from the normal channels of distribution.
       Allowances for returns are provided based upon analysis of the Company’s
       historical patterns of returns matched against the revenues from which they
       originated.

       The Company records estimated implant returns, discounts, rebates and other
       distribution incentives as a reduction of revenue in the same period revenue is
       recognized. Estimates of implant returns are recorded for anticipated implant
       returns based on historical distributions and returns information. Estimates of
       discounts, rebates and other distribution incentives are recorded based on
       contractual terms, historical experience and trend analysis.

       Other revenues consist of service processing, tissue recovery fees, biomedical


                                              32
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 33 of 66 PageID #:33




       laboratory fees, recognition of previously deferred revenues, shipping fees,
       distribution of reproductions of our allografts to distributors for demonstration
       purposes and restocking fees which is included in revenues.

       124.   The 2017 10-K also stated the following, in relevant part, regarding RTI’s

revenue from contracts with customers and the Company’s recent adoption of a five-step

framework standard issued by the Financial Accounting Standards Board (“FASB”):

       Revenue from Contracts with Customers — In May 2014, the FASB, issued a
       new revenue recognition standard which amends revenue recognition principles
       and provides a single, comprehensive set of criteria for revenue recognition within
       and across all industries. The new standard provides a five-step framework
       whereby revenue is recognized when control of promised goods or services are
       transferred to a customer at an amount that reflects the consideration to which the
       entity expects to be entitled in exchange for those goods or services. The standard
       also requires enhanced disclosures pertaining to revenue recognition in both
       interim and annual periods. In August 2015, the FASB deferred the effective date
       of the new revenue standard from January 1, 2017 to January 1, 2018. In March
       2016, the FASB issued amendments to clarify the implementation guidance on
       principal versus agent considerations. In April 2016, the FASB issued
       amendments to clarify the guidance on accounting for licenses of intellectual
       property and identifying performance obligations. In May 2016, the FASB issued
       amendments related to collectability, non-cash consideration, the presentation of
       sales and other similar taxes collected from customers and transition. The
       standard allows for adoption using a full retrospective method or a modified
       retrospective method. On January 1, 2018, the Company adopted this standard
       using the modified retrospective method. The Company’s implementation
       approach included performing a detailed review of its agreements. The Company
       has reviewed all types of customer contracts and has gone through the five step
       process outlined in the new revenue recognition standard for each type of
       contract. The new five step process required by the new revenue recognition
       standard provides results substantially consistent with the Company’s current
       revenue recognition policies. In addition, the Company designed internal controls
       to enable the preparation of financial information. The Company is in the process
       of finalizing its conclusions on key accounting assessments related to the new
       standard, including its assessment that the impact of accounting for costs incurred
       to obtain a contract.

       The Company identified two contracts which previously resulted in revenue
       recognition occurring at the time of shipment; however, under the new revenue
       recognition standard, the Company is required to recognize revenue over time.
       The Company currently estimates the impact of adopting the new revenue
       standard on the two contracts will result in a $1,800 to $2,200 reduction in
       accumulated deficit, the cumulative effect adjustment under the modified
       retrospective approach, a $2,500 to $3,000 increase in accounts receivable, and a


                                               33
     Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 34 of 66 PageID #:34




        $700 to $800 decrease in deferred tax assets. The Company also identified a
        contract that contains significant upfront payments; however, the Company has
        not yet finalized its assessment of the contract. Except for the three contracts
        discussed above, the Company does not anticipate the finalization of this
        assessment will result in a material impact to the Company’s financial position,
        results of operations, and disclosures.

        125.    With respect to RTI’s internal controls over financial reporting, the 2017 10-K

maintained the following in relevant part:

        The Company’s management assessed the effectiveness of the Company’s
        internal control over financial reporting as of December 31, 2017. In making this
        assessment, it used the criteria set forth by the Committee of Sponsoring
        Organizations of the Treadway Commission (“COSO”) in Internal Control –
        Integrated Framework (2013). Based on this assessment, management believes
        that, as of December 31, 2017, the Company’s internal control over financial
        reporting is effective based on those criteria.

(Emphasis added).

        126.    Attached to the 2017 10-K were SOX certifications signed by Defendants Farhat

and Singer, attesting to the accuracy of the 2017 10-K.

        March 26, 2018 Proxy Statement
        127.    On March 26, 2018, the Company filed its Schedule 14A with the SEC (the “2018

Proxy Statement”). Defendants Farhat, Gearen, McEachin, Selquist, Singer, Stolper, Sweeney,

Thomas, Valeriani, and Weis solicited the 2018 Proxy Statement filed pursuant to Section 14(a)

of the Exchange Act, which contained material misstatements and omissions.6

        128.    With respect to the Company’s Code of Ethics, the 2018 Proxy Statement stated,

“[o]ur Board of Directors has adopted a Code of Ethics for Senior Financial Professionals,

applicable to our Chief Executive Officer, Chief Financial Officer and Vice President of Finance,

Controller.” With respect to the Company’s Code of Conduct, the 2018 Proxy Statement stated,


6
  Plaintiff’s allegations with respect to the misleading statements in the 2018 Proxy Statement are based
solely on negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf
of the Individual Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically
disclaims any allegations of, reliance upon any allegation of, or reference to any allegation of fraud,
scienter, or recklessness with regard to these allegations and related claims.


                                                   34
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 35 of 66 PageID #:35




“[o]ur Board of Directors has also adopted a Code of Conduct applicable to all of our directors,

officers and employees.”

       129.    The 2018 Proxy Statement was false and misleading because, despite assertions to

the contrary, the Code of Conduct and Code of Ethics were not followed, as evidenced by the

numerous false and misleading statements alleged herein, including material revenue

misstatements in RTI’s SEC filings, the insider trading engaged in by one of the Individual

Defendants, and the Individual Defendants’ failures to report violations of the Code of Conduct

and/or Code of Ethics.

       130.    The Individual Defendants also caused the 2018 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-
performance” elements, including linking incentive award opportunities “to challenging

performance goals that reinforce key business objectives and long-term shareholder value

creation[,]”while failing to disclose that the Company’s share price was artificially inflated as a

result of false and misleading statements alleged herein. On the contrary, the 2018 Proxy

Statement maintained that the Company’s performance in 2017 and executive compensation

awards “demonstrate[d] a strong alignment between executive compensation, Company

performance, and shareholder value creation.”

       131.    The 2018 Proxy Statement also failed to disclose, inter alia, that: (1) the

Company improperly recognized and accounted for revenues for certain contractual

arrangements, primarily involving OEM customers due, in part, to early deliveries made outside

of agreed-to delivery windows; (2) the Company’s internal controls over financial reporting were

ineffective; (3) consequently, the Company would be subject to SEC scrutiny, be forced to delay

the filing of its annual report and ultimately need to restate several years of its previously

reported financial statements; and (4) the Company failed to maintain internal controls. As a

result of the foregoing, the Company’s public statements were materially false and misleading at

all relevant times.




                                                35
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 36 of 66 PageID #:36




      March 5, 2019 Form 10-K

      132.    On March 5, 2019, the Company filed its annual report with the SEC for the fiscal

year ended December 31, 2018 on a Form 10-K (the “2018 10-K”), which was signed by

Defendants Farhat, Singer, Selquist, Gearen, McEachin, Stolper, Sweeney, Thomas, Valeriani,

and Weis.

       133.   The 2018 10-K described the Company’s revenue recognition practices as
follows:

      Revenue Recognition—The Company recognizes revenue upon shipping, or
      receipt by the Company’s customers of its products and implants, depending on
      the Company’s distribution agreements with its customers or distributors. The
      Company’s performance obligations consist mainly of transferring control of
      implants identified in the contracts. The Company typically transfers control at a
      point in time upon shipment or delivery of the implants for direct sales, or upon
      implantation for sales of consigned inventory. The customer is able to direct the
      use of, and obtain substantially all of the benefits from, the implant at the time the
      implant is shipped, delivered, or implanted, respectively based on the terms of the
      contract. For performance obligations related to the Company’s contracts with
      exclusively built inventory clauses, the Company typically satisfies its
      performance obligations evenly over the contract term as inventory is built. Such
      exclusively manufactured inventory has no alternative use and the Company has
      an enforceable right to payment for performance to date. The Company uses the
      input method to measure the manufacturing activities completed to date, which
      depicts the progress of the Company’s performance obligation of transferring
      control of exclusively built inventory. For the contracts with upfront and annual
      exclusivity fees, revenue related to those fees is recognized over the contract term
      following a consistent method of measuring progress towards satisfaction of the
      performance obligation. The Company uses the method and measure of progress
      that best depicts the transfer of control to the customer of the goods or services to
      date relative to the remaining goods or services promised under the contract.

      The Company permits returns of implants in accordance with the terms of
      contractual agreements with customers if the implant is returned in a timely
      manner, in unopened packaging, and from the normal channels of distribution.
      Allowances for returns are provided based upon analysis of the Company’s
      historical patterns of returns matched against the revenues from which they
      originated.

      The Company records estimated implant returns, discounts, rebates and other
      distribution incentives as a reduction of revenue in the same period revenue is
      recognized. Estimates of implant returns are recorded for anticipated implant
      returns based on historical distributions and returns information. Estimates of


                                               36
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 37 of 66 PageID #:37




       discounts, rebates and other distribution incentives are recorded based on
       contractual terms, historical experience and trend analysis.

       Other revenues consist of service processing, tissue recovery fees, biomedical
       laboratory fees, recognition of previously deferred revenues, shipping fees,
       distribution of reproductions of our allografts to distributors for demonstration
       purposes and restocking fees which is included in revenues.


       134.   The 2018 10-K also stated the following, in relevant part, regarding RTI’s

revenue from contracts with customers:

       Revenue from Contracts with Customers—On January 1, 2018, the Company
       adopted a new accounting standard issued by the FASB on revenue recognition
       using the modified retrospective method. This new accounting standard outlines a
       single comprehensive model to use in accounting for revenue arising from
       contracts with customers. This standard supersedes existing revenue recognition
       requirements and eliminates most industry-specific guidance from GAAP. The
       core principle of the new accounting standard is to recognize revenue to depict the
       transfer of promised goods or services to customers in an amount that reflects the
       consideration to which the entity expects to be entitled in exchange for those
       goods or services. In addition, the adoption of this new accounting standard
       resulted in increased disclosure, including qualitative and quantitative disclosures
       about the nature, amount, timing and uncertainty of revenue and cash flows
       arising from contracts with customers. The new accounting standard was applied
       to all contracts, apart from contracts for which all or substantially all revenue was
       recognized before January 1, 2018. Additionally, the Company elected to account
       for shipping and handling activities as a fulfillment cost rather than a separate
       performance obligation.

       The Company identified three contracts which previously resulted in revenue
       recognition occurring at the time of shipment; however, under the new revenue
       recognition standard, the Company is required to recognize revenue over time.
       The assessment of our January 1, 2018, consolidated balance sheet under ASC
       Topic 606 resulted in a cumulative-effect adjustment to opening retained
       earnings, unbilled accounts receivable and costs incurred for inventory.

       135.   The 2018 10-K further reported OEM revenues for the fiscal years ended

December 31, 2018 and 2017, respectively, as follows:

       OEM—Revenues from OEM increased $10.0 million, or 9.0%, to $120.7 million
       for the year ended December 31, 2018 compared to $110.7 million for the year
       ended December 31, 2017. OEM revenues increased primarily as a result of
       higher orders and due to timing of delivery to certain OEM distributors, primarily
       in the dental and trauma markets.


                                                37
     Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 38 of 66 PageID #:38




        136.    As for RTI’s internal controls over financial reporting, the 2018 10-K maintained

the following in relevant part:

        The Company’s management assessed the effectiveness of the Company’s
        internal control over financial reporting as of December 31, 2018. In making this
        assessment, it used the criteria set forth by the Committee of Sponsoring
        Organizations of the Treadway Commission (“COSO”) in Internal Control –
        Integrated Framework (2013). Based on this assessment, management believes
        that, as of December 31, 2018, the Company’s internal control over financial
        reporting is effective based on those criteria.

(Emphasis added).

        137.    Attached to the 2018 10-K were SOX certifications signed by Defendants Farhat

and Singer, attesting to the accuracy of the 2018 10-K.

        March 25, 2019 Proxy Statement

        138.    On March 25, 2019, the Company filed the 2019 Proxy Statement. Defendants

Farhat, Gearen, McEachin, Selquist, Stolper, Sweeney, Thomas, Valeriani, and Weis solicited

the 2019 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act, which contained

material misstatements and omissions.7

        139.    With respect to the Company’s Code of Ethics, the 2019 Proxy Statement stated,

“[o]ur Board of Directors has adopted a Code of Ethics for Senior Financial Professionals,

applicable to our Chief Executive Officer, Chief Financial Officer and Vice President of Finance,

Controller.” With respect to the Company’s Code of Conduct, the 2019 Proxy Statement stated,

“[o]ur Board of Directors has also adopted a Code of Conduct applicable to all of our directors,

officers and employees.”


7
  Plaintiff’s allegations with respect to the misleading statements in the 2019 Proxy Statement are based
solely on negligence; they are not based on any allegation of reckless or knowing conduct by or on behalf
of the Individual Defendants, and they do not allege, and do not sound in, fraud. Plaintiff specifically
disclaims any allegations of, reliance upon any allegation of, or reference to any allegation of fraud,
scienter, or recklessness with regard to these allegations and related claims.


                                                   38
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 39 of 66 PageID #:39




       140.    The 2019 Proxy Statement was false and misleading because, despite assertions to

the contrary, the Code of Conduct and Code of Ethics were not followed, as evidenced by the

numerous false and misleading statements alleged herein, including material revenue

misstatements in RTI’s SEC filings, the insider trading engaged in by one of the Individual

Defendants, and the Individual Defendants’ failures to report violations of the Code of Conduct

and/or Code of Ethics.

       141.    The Individual Defendants also caused the 2019 Proxy Statement to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements, including linking incentive award opportunities “to challenging

performance goals that reinforce key business objectives and long-term shareholder value

creation[,]”while failing to disclose that the Company’s share price was artificially inflated as a

result of false and misleading statements alleged herein. On the contrary, the 2019 Proxy

Statement maintained that the Company’s performance in 2018 and executive compensation

awards “demonstrate[d] a strong alignment between executive compensation, Company

performance, and stockholder value creation.”

       142.    The 2019 Proxy Statement also failed to disclose, inter alia, that: (1) the

Company improperly recognized and accounted for revenues for certain contractual

arrangements, primarily involving OEM customers due, in part, to early deliveries made outside

of agreed-to delivery windows; (2) the Company’s internal controls over financial reporting were

ineffective; (3) consequently, the Company would be subject to SEC scrutiny, be forced to delay

the filing of its annual report and ultimately need to restate several years of its previously

reported financial statements; and (4) the Company failed to maintain internal controls. As a

result of the foregoing, the Company’s public statements were materially false and misleading at




                                                39
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 40 of 66 PageID #:40




all relevant times.

       143.    The statements in ¶¶114-126 and 132-137 were materially false and misleading,

and they failed to disclose material facts necessary to make the statements made not false and

misleading. Specifically, the Individual Defendants improperly failed to disclose, inter alia, that:

(1) the Company improperly recognized and accounted for revenues for certain contractual

arrangements, primarily involving OEM customers due, in part, to early deliveries made outside

of agreed-to delivery windows; (2) the Company’s internal controls over financial reporting were

ineffective; (3) consequently, the Company would be subject to SEC scrutiny, be forced to delay

the filing of its annual report and ultimately need to restate several years of its previously

reported financial statements; and (4) the Company failed to maintain internal controls. As a

result of the foregoing, the Company’s public statements were materially false and misleading at

all relevant times.

                                       The Truth Emerges

       144.    On March 16, 2020, the Company issued a press release filed with a current report

on a Form 8-K announcing its intention to file a Form 12b-25 with the SEC to obtain an

extension for filing its annual report on Form 10-K for the fiscal year ended December 31, 2019.

The press release revealed that the Audit Committee of the RTI’s Board, with the assistance of

independent legal and forensic accounting advisors was “in the process of conducting an

internal investigation of current and prior period matters relating to the Company’s revenue

recognition practices regarding the timing of revenue with respect to certain contractual

arrangements, primarily with OEM customers, including the accounting treatment, financial

reporting and internal controls related to such arrangements.” (Emphasis added). The press

release continued to disclose that the Audit Committee’s investigation was “precipitated by an




                                                40
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 41 of 66 PageID #:41




ongoing SEC investigation related to the periods 2014 through 2016.” As a result of the Audit

Committee’s investigation, RTI would be unable to timely file its 2019 10-K. The press release

stated that RTI would not be able to assure that its 2019 10-K would be filed within the extension

period (through March 31, 2019).

       145.    On this news, RTI’s share price dropped $0.40 (over 14.5%) from closing at

$2.75 on March 16, 2020, to close at $2.35 on March 17, 2020.

       Subsequent Events and Disclosures

       March 20, 2020 Form 8-K and Press Release

       146.    On March 20, 2020, the Company issued a press release filed with a current report

on a Form 8-K with the SEC announcing that it had received a letter from the Listing

Qualifications Department of the Nasdaq Stock Market LLC, indicating that the Company was

not in compliance with the timely filing requirement for continued listing under Nasdaq Listing

Rule 5250(c)(1). In the same report, the Company announced that Defendant Louw, who had

recently been promoted to CFO in January 2020, would end his employment with RTI by April

8, 2020.

       March 30, 2020 Form 8-K

       147.    On March 30, 2020, the Company filed a current report on a Form 8-K with the

SEC announcing that on March 28 2020, RTI received a letter from the Buyer’s counsel stating

that the Company was in breach of its agreement with the Buyer for the sale of its OEM business

due to its failure to timely file its Schedule 14A with the SEC for 2020 (the “2020 Proxy

Statement”), and would have 30 days to cure the breach. The current report further disclosed that

the Company was postponing its special meeting of shareholders, scheduled for May 13, 2020 in

order to obtain shareholder vote over the OEM business sale, and its annual meeting, scheduled




                                               41
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 42 of 66 PageID #:42




for the same day. The current report did not provide new record dates.

       April 9, 2020 Form 8-K

       148.    On April 9, 2020, the Company filed a current report on a Form 8-K with the SEC

revealing certain findings of Audit Committee’s internal investigation. The current report

maintained that the Audit Committee’s investigation remained ongoing, and revealed that on

April 7, 2020, RTI’s Audit Committee had concluded that the Company would restate its

previously issued audited financial statements for the years ended December 31, 2014, 2015,

2016, 2017 and 2018 and its unaudited financial statements for the quarterly periods for 2016

through 2018, and the nine months ended September 30, 2019. The current report further stated,

“[a]ccordingly, investors should no longer rely upon the Company’s previously released

financial statements as of and for the years ended December 31, 2018, 2017, 2016, 2015, and

2014, and the reports on the financial statements and other financial data released related to

the Relevant Periods.” (Emphasis added).

       149.    Moreover, the current report provided further details pertaining to RTI’s improper

revenue recognition of certain contracts initially revealed on March 16, 2020. Specifically, the

current report stated in relevant part:

       The Company has concluded that revenue for certain invoices should have been
       recognized at a later date than when originally recognized. In response to
       binding purchase orders from certain OEM customers, goods were shipped and
       received by the customers before requested delivery dates and agreed-upon
       delivery windows. In many instances, the OEM customers requested or
       approved the early shipments, but the Company has determined that on other
       occasions the goods were delivered early without obtaining the customers’
       affirmative approval. In addition, the Company has concluded that in July
       2017, an adjustment was improperly made to a product return provision in the
       Direct Division. Accordingly, the Company will revise its financial statements to
       correct these errors and any others as it finalizes the Investigation. The Company
       and the Audit Committee of the Board of Directors have discussed these matters
       with Deloitte & Touche LLP, the Company’s independent registered public
       accounting firm.



                                               42
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 43 of 66 PageID #:43




(Emphasis added).

       150.    Lastly, the current report announced a date for the Company’s previously

postponed special meeting of shareholders and annual meeting for June 15, 2020.8

       April 29, 2020 Form 8-K

       151.    On April 29, 2020, the Company filed a current report on a Form 8-K with the

SEC announcing an amendment to its purchase agreement with the Buyer for the sale of its OEM

business that, among other things, reduced the base purchase price by $50 million; from

$490,000,000 to $440,000,000. The amendment provided the Company with, inter alia, an

extension on the closing of the transaction and an extension to file its 2020 Proxy Statement and

the 2019 10-K with the SEC.

       152.    In the same current report, RTI disclosed that in connection with Defendant

Louw’s departure from the Company, RTI entered into a Separation Agreement and Release of

Claims and a Consultant Agreement with Defendant Louw whereby Defendant Louw would be

paid a separation payment by RTI in the amount of $195, 294, in exchange for his agreement to

release the Company from certain claims arising prior to April 24, 2020 and reaffirmance of

employment obligations to the Company with respect to confidentiality. Defendant Louw also

agreed to provide consulting services to RTI until the earlier of:

       (i) the consummation of the sale of the Company’s OEM business pursuant to the
       Purchase Agreement; and (ii) the termination of such agreement. In exchange for
       such consultant services, RTI Surgical agreed to pay to Mr. Louw the following
       compensation: (i) $23,741 per month; (ii) reimbursement for reasonable and
       documented out-of-pocked expenses incurred by Mr. Louw in connection with
       performance of such services; and (iii) reimbursement of actual travel expenses in
       accordance with RTI’s travel policy at the time of travel.

       153.    As of the time of filing this Complaint, there has been no restatement of any prior
8
  In another current report filed on Form 8-K with the SEC on May 6, 2020, the Company announced that
it would be delaying both meetings once again until July 15, 2020.


                                                 43
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 44 of 66 PageID #:44




financial period, and the Company has yet to publish its annual report for the fiscal year 2019, its

2020 Proxy Statement, or its quarterly report for the quarter ended March 31, 2020, which was

due in May.

                           Repurchases During the Relevant Period

        154.   During the Relevant Period, the Individual Defendants caused the Company to

initiate repurchases of its common stock that substantially damaged the Company. In total, the

Company spent an aggregate amount of over $4.5 million to repurchase approximately 1,006,318

shares of its own common stock at artificially inflated prices from August 2016 through March

2019.

        155.   As the Company’s stock was actually worth only $2.35 per share, the price at

closing on March 17, 2020, the Company overpaid approximately $2.1 million in total for these

repurchases.

        156.   According to the 2016 10-K, during the month of August 2016, the Company

purchased 109,506 shares of its common stock for approximately $362, 464 at an average price

of $3.31 per share.

        157.   As the Company’s stock was actually worth only $2.35 per share, the price at

closing on March 17, 2020, the amount the Company overpaid for repurchases of its own stock

during August 2016 was approximately $105,125.

        158.   According to the 2017 10-K, during January 2017, February 2017, and November

2017, the Company purchased 745,122 shares of its common stock for approximately $3.4

million, at an average price of $4.65 per share.

        159.   As the Company’s stock was actually worth only $2.35 per share, the price at

closing on March 17, 2020, the amount the Company overpaid for repurchases of its own stock




                                                   44
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 45 of 66 PageID #:45




during January, February, and November 2017 was approximately $1.7 million.

         160.   According to the 2018 10-K during the months of January, April, May, July, and

August 2018, the Company purchased 107,109 shares of its common stock for approximately

$478,591, at an average price of $4.47 per share.

         161.   As the Company’s stock was actually worth only $2.35 per share, the price at

closing on March 17, 2020, the amount the Company overpaid for repurchases of its own stock

during January, April, May, July, and August was approximately $226,885.

         162.   According to the Company’s quarterly report on Form 10-Q filed with the SEC on

May 7, 2019, during the three month period ended March 31, 2019, the Company purchased

29,021 shares of its common stock for approximately $136,435, at an average price of $4.70 per

share.

         163.   As the Company’s stock was actually worth only $2.35 per share, the price at

closing on March 17, 2020, the amount the Company overpaid for repurchases of its own stock

during the three month period ended March 31, 2019 was approximately $68,199.

         164.   According to the Company’s quarterly report on Form 10-Q filed with the SEC on

August 5, 2019, during the three month period ended June 30, 2019, the Company purchased

7,748 shares of its common stock for approximately $38,032, at an average price of $4.94 per

share.

         165.   As the Company’s stock was actually worth only $2.35 per share, the price at

closing on March 17, 2020, the amount the Company overpaid for repurchases of its own stock

during the three month period ended June 30, 2019 was approximately $19,825.

         166.   According to the Company’s quarterly report on Form 10-Q filed with the SEC on

November 7, 2019, during the three month period ended September 30, 2019, the Company




                                               45
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 46 of 66 PageID #:46




purchased 7,812 shares of its common stock for approximately $31,908, at an average price of

$4.11 per share.

       167.    As the Company’s stock was actually worth only $2.35 per share, the price at

closing on March 17, 2020, the amount the Company overpaid for repurchases of its own stock

during the three month period ended September 30, 2019 was approximately $13,550.

       168.    Thus, in total, during the Relevant Period, the Company overpaid for repurchases

of its own stock by over $2.1 million.

                                         DAMAGES TO RTI

       169.    As a direct and proximate result of the Individual Defendants’ conduct, RTI has

lost and expended, and will lose and expend, many millions of dollars.

       170.    Such expenditures include, but are not limited to, legal fees associated with the

Securities Class Action filed against the Company and certain of its current and former officers,

any internal investigations, and amounts paid to outside lawyers, accountants, and investigators

in connection thereto, including the ongoing SEC investigation.

       171.    Such losses include, but are not limited to, handsome compensation and benefits

paid to the Individual Defendants who breached their fiduciary duties to the Company.

       172.    Such losses include the Company’s overpayment by approximately $2.1 million

for repurchases of its own stock during the Relevant Period, during which the Company’s stock

price was artificially inflated due to the false and misleading statements discussed herein as well

as the $50,000,000 reduction in the Company’s purchase agreement with the Buyer for the sale

of its OEM business.

       173.    Further, these expenditures include the costs of the investigation into certain

revenue recognition items overseen by the Audit Committee, and the costs of restating the

Company’s financial results for the fiscal years 2014, 2015, 2016, 2017, and 2018 and the


                                                46
     Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 47 of 66 PageID #:47




Company’s unaudited financial statements for the quarterly periods for 2016 through 2018 and

the three quarters of 2019.

        174.    As a direct and proximate result of the Individual Defendants’ conduct, RTI has

also suffered and will continue to suffer a loss of reputation and goodwill, and a “liar’s discount”

that will plague the Company’s stock in the future due to the Company’s and their

misrepresentations and the Individual Defendants’ breaches of fiduciary duties and unjust

enrichment.

                                 DERIVATIVE ALLEGATIONS

        175.    Plaintiff brings this action derivatively and for the benefit of RTI to redress

injuries suffered, and to be suffered, as a result of the Individual Defendants’ breaches of their

fiduciary duties as directors and/or officers of RTI, waste of corporate assets, unjust enrichment,

and violations of the Exchange Act, as well as the aiding and abetting thereof.

        176.    RTI is named solely as a nominal party in this action. This is not a collusive

action to confer jurisdiction on this Court that it would not otherwise have.

        177.    Plaintiff is, and has continuously been at all relevant times, a shareholder of RTI.

Plaintiff will adequately and fairly represent the interests of RTI in enforcing and prosecuting its

rights, and, to that end, has retained competent counsel, experienced in derivative litigation, to

enforce and prosecute this action.

                              DEMAND FUTILITY ALLEGATIONS

        178.    Plaintiff incorporates by reference and re-alleges each and every allegation stated

above as if fully set forth herein.

        179.    A pre-suit demand on the Board of RTI is futile and, therefore, excused. At the

time of filing of this action, the Board consists of the following ten individuals: Defendants




                                                 47
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 48 of 66 PageID #:48




Farhat, McEachin, Selquist, Stolper, Sweeney, Thomas, Valeriani, and Weis (the “Director-

Defendants”), along with non-parties Jeffrey C. Lightcap and Stuart F. Simpson (together, the

“Directors”). Plaintiff needs only to allege demand futility as to five of these ten Directors.

       180.    Demand is excused as to all of the Director-Defendants because each one of them

faces, individually and collectively, a substantial likelihood of liability as a result of the schemes

they engaged in knowingly or recklessly to make and/or cause the Company to make false and

misleading statements and omissions of material fact while one of them engaged in insider sales

based on material non-public information, and, at the same time, to cause the Company to

overpay by over $2.1 million for repurchases of its own stock, all of which renders the Director-

Defendants unable to impartially investigate the charges and decide whether to pursue action

against themselves and the other perpetrators of the scheme.

       181.    In complete abdication of their fiduciary duties, the Director-Defendants either

knowingly or recklessly participated in making and/or causing the Company to make the

materially false and misleading statements alleged herein. The fraudulent scheme was, inter alia,

intended to make the Company appear more profitable and attractive to investors. As a result of

the foregoing, the Director-Defendants breached their fiduciary duties, face a substantial

likelihood of liability, are not disinterested, and demand upon them is futile, and thus excused.

       182.    Additional reasons that demand on Defendant Farhat is futile follow. Defendant

Farhat has served as RTI’s President, CEO, and as a Company director since March 2017. Thus,

as the Company admits, he is a non-independent director. The Company provides Defendant

Farhat with his principal occupation, and he receives handsome compensation as described

above, including $1,219,629 during the fiscal year ended December 31, 2018. Defendant Farhat

was ultimately responsible for the false and misleading statements and omissions made during




                                                 48
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 49 of 66 PageID #:49




his tenure, including those contained in the 2017 and 2018 10-Ks, which he signed and signed

SOX certifications for. As the Company’s highest officer and as a trusted director, Defendant

Farhat conducted little, if any, oversight of the scheme to make false and misleading statements,

consciously disregarded his duties to monitor such controls over reporting and engagement in the

scheme, and consciously disregarded his duties to protect corporate assets. Moreover, Defendant

Farhat is a defendant in the Securities Class Action. Thus, for these reasons, too, Defendant

Farhat breached his fiduciary duties, faces a substantial likelihood of liability, is not independent

or disinterested, and thus demand upon him is futile and, therefore, excused.

       183.    Additional reasons that demand on Defendant McEachin is futile follow.

Defendant McEachin has served as a Company director since December 2015. He also serves as

the chair and of the Audit Committee. Defendant McEachin has received and continues to

receive compensation for his role as a director as described herein. As a trusted Company

director, he conducted little, if any, oversight of the scheme to make false and misleading

statements, consciously disregarded his duties to monitor such controls over reporting and

engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

Furthermore, Defendant McEachin signed, and thus personally made the false and misleading

statements in the 2015, 2016, 2017, and 2018 10-Ks. For these reasons, too, Defendant

McEachin breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       184.    Additional reasons that demand on Defendant Selquist is futile follow. Defendant

Selquist has served as a Company director since June 2013 and as Chairman of the Board since

February 2016. He also serves as a member of the Nominating & Governance Committee.

Defendant Selquist has received and continues to receive compensation for his role as a director




                                                 49
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 50 of 66 PageID #:50




as described herein. As a trusted Company director, he conducted little, if any, oversight of the

scheme to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded his

duties to protect corporate assets. Furthermore, Defendant Selquist signed, and thus personally

made the false and misleading statements in the 2015, 2016, 2017, and 2018 10-Ks. For these

reasons, too, Defendant Selquist breached his fiduciary duties, faces a substantial likelihood of

liability, is not independent or disinterested, and thus demand upon him is futile and, therefore,

excused.

       185.    Additional reasons that demand on Defendant Stolper is futile follow. Defendant

Stolper has served as a Company director since March 2017. He also serves as a member of the

Audit Committee and Compensation Committee. Defendant Stolper has received and continues

to receive compensation for his role as a director as described herein. As a trusted Company

director, he conducted little, if any, oversight of the scheme to make false and misleading

statements, consciously disregarded his duties to monitor such controls over reporting and

engagement in the scheme, and consciously disregarded his duties to protect corporate assets.

Furthermore, Defendant Stolper signed, and thus personally made the false and misleading

statements in the 2017 and 2018 10-Ks. For these reasons, too, Defendant Stolper breached his

fiduciary duties, faces a substantial likelihood of liability, is not independent or disinterested, and

thus demand upon him is futile and, therefore, excused.

       186.    Additional reasons that demand on Defendant Sweeney is futile follow.

Defendant Sweeney has served as a Company director since October 2015. As a trusted

Company director, he conducted little, if any, oversight of the scheme to make false and

misleading statements, consciously disregarded his duties to monitor such controls over reporting




                                                  50
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 51 of 66 PageID #:51




and engagement in the scheme, and consciously disregarded his duties to protect corporate

assets. Furthermore, Defendant Sweeney signed, and thus personally made the false and

misleading statements in the 2015, 2016, 2017, and 2018 10-Ks. For these reasons, too,

Defendant Sweeney breached his fiduciary duties, faces a substantial likelihood of liability, is

not independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       187.    Additional reasons that demand on Defendant Thomas is futile follow. Defendant

Thomas has served as a Company director since June 2016. He also serves as a member of the

Compensation Committee and Nominating & Governance Committee. Defendant Thomas has

received and continues to receive compensation for his role as a director as described herein. As

a trusted Company director, he conducted little, if any, oversight of the scheme to make false and

misleading statements, consciously disregarded his duties to monitor such controls over reporting

and engagement in the scheme, and consciously disregarded his duties to protect corporate

assets. Furthermore, Defendant Thomas signed, and thus personally made the false and

misleading statements in the 2016, 2017, and 2018 10-Ks. For these reasons, too, Defendant

Thomas breached his fiduciary duties, faces a substantial likelihood of liability, is not

independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       188.    Additional reasons that demand on Defendant Valeriani is futile follow.

Defendant Valeriani has served as a Company director since June 2016. He also serves as a

member of the Compensation Committee and Nominating & Governance Committee. Defendant

Valeriani has received and continues to receive compensation for his role as a director as

described herein. As a trusted Company director, he conducted little, if any, oversight of the

scheme to make false and misleading statements, consciously disregarded his duties to monitor

such controls over reporting and engagement in the scheme, and consciously disregarded his




                                               51
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 52 of 66 PageID #:52




duties to protect corporate assets. Furthermore, Defendant Valeriani signed, and thus personally

made the false and misleading statements in the 2016, 2017, and 2018 10-Ks. For these reasons,

too, Defendant Valeriani breached his fiduciary duties, faces a substantial likelihood of liability,

is not independent or disinterested, and thus demand upon him is futile and, therefore, excused.

       189.    Additional reasons that demand on Defendant Weis is futile follow. Defendant

Weis has served as a Company director since October 2014. She also serves as a member of the

Compensation Committee and Nominating & Governance Committee and served as a member of

the Audit Committee during the Relevant Period. Defendant Weis has received and continues to

receive compensation for her role as a director as described herein. As a trusted Company

director, she conducted little, if any, oversight of the scheme to make false and misleading

statements, consciously disregarded her duties to monitor such controls over reporting and

engagement in the scheme, and consciously disregarded her duties to protect corporate assets.

Furthermore, Defendant Weis signed, and thus personally made the false and misleading

statements in the 2016, 2015, 2016, 2017, and 2018 10-Ks. For these reasons, too, Defendant

Weis breached her fiduciary duties, faces a substantial likelihood of liability, is not independent

or disinterested, and thus demand upon her is futile and, therefore, excused.

       190.    Additional reasons that demand on the Board is futile follow.

       191.    Each of the Director-Defendants, individually and collectively, face a substantial

likelihood of liability as a result of their intentional or reckless approval of unnecessary and

harmful repurchases that caused the Company to overpay by millions of dollars for its own

common stock during the Relevant Period. The Director-Defendants, as alleged herein, were

aware or should have been aware of the misinformation being spread by the Company and yet

approved the repurchases. Thus, the Director-Defendants breached their fiduciary duties, face a




                                                52
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 53 of 66 PageID #:53




substantial likelihood of liability, are not disinterested, and demand upon them is futile, and thus

excused.

       192.    Defendants McEachin, Stolper, and Weis (the “Audit Committee Defendants”)

served as members of the Audit Committee during the Relevant Period. Pursuant to the

Company’s Audit Committee Charter, the Audit Committee Defendants are responsible for

overseeing, among other things, the Company’s accounting and financial reporting processes, the

Company’s significant risk exposures, the adequacy and effectiveness of RTI’s internal controls,

and the Company’s compliance with legal and regulatory requirements. The Audit Committee

Defendants failed to ensure the integrity of the Company’s accounting and financial reporting

processes, as they are charged to do under the Audit Committee Charter, allowing the Company

to issue false and misleading financial statements for nearly five years. Thus, the Audit

Committee Defendants breached their fiduciary duties, are not disinterested, and demand is

excused as to them.

       193.    The Director-Defendants have longstanding business and personal relationships

with each other and the Individual Defendants that preclude them from acting independently and

in the best interests of the Company and the shareholders. For instance, Defendants Selquist and

Sweeney both joined the Board pursuant to an Investment Agreement between RTI and WSHP

Biologics Holdings, LLC (“WSHP”). WSHP is the record owner of approximately 15,152,761

shares of RTI common stock, which represented 17.1% of the Company’s outstanding shares of

common stock as of March 14, 2019. The managing member of WSHP is the Water Street Fund,

which is owned and/or controlled by Water Street Healthcare Partners (“Water Street”). The

Company recognizes Water Street as its largest stockholder. Selquist is the Operating Partner at

Water Street, and Sweeney is a partner and founding member of Water Street. These conflicts of




                                                53
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 54 of 66 PageID #:54




interest precluded the Director-Defendants from adequately monitoring the Company’s

operations and internal controls and calling into question the Individual Defendants’ conduct.

Thus, the Director-Defendants face a substantial likelihood of liability and demand is futile as to

them.

        194.   In violation of the Code of Conduct and/or Code of Ethics, the Director-

Defendants conducted little, if any, oversight of the Company’s internal controls over public

reporting, and of the Company’s engagement in the Individual Defendants’ scheme to issue

materially false and misleading statements to the public and facilitate and disguise the Individual

Defendants’ violations of law, including breaches of fiduciary duty, unjust enrichment, and

violations of the Exchange Act. In violation of the Code of Conduct and/or Code of Ethics, the

Director-Defendants failed to comply with the law. Thus, the Director-Defendants face a

substantial likelihood of liability and demand is futile as to them.

        195.   RTI has been and will continue to be exposed to significant losses due to the

wrongdoing complained of herein, yet the Director-Defendants have not filed any lawsuits

against themselves or others who were responsible for that wrongful conduct to attempt to

recover for RTI any part of the damages RTI suffered and will continue to suffer thereby. Thus,

any demand upon the Director-Defendants would be futile.

        196.   The Individual Defendants’ conduct described herein and summarized above

could not have been the product of legitimate business judgment as it was based on bad faith and

intentional, reckless, or disloyal misconduct. Thus, none of the Director-Defendants can claim

exculpation from their violations of duty pursuant to the Company’s charter (to the extent such a

provision exists). As a majority of the Directors face a substantial likelihood of liability, they are

self-interested in the transactions challenged herein and cannot be presumed to be capable of




                                                 54
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 55 of 66 PageID #:55




exercising independent and disinterested judgment about whether to pursue this action on behalf

of the shareholders of the Company. Accordingly, demand is excused as being futile.

       197.       The acts complained of herein constitute violations of fiduciary duties owed by

RTI officers and directors, and these acts are incapable of ratification.

       198.       The Director-Defendants may also be protected against personal liability for their

acts of mismanagement and breaches of fiduciary duty alleged herein by directors’ and officers’

liability insurance if they caused the Company to purchase it for their protection with corporate

funds, i.e., monies belonging to the stockholders of RTI. If there is a directors’ and officers’

liability insurance policy covering the Directors, it may contain provisions that eliminate

coverage for any action brought directly by the Company against the Directors, known as, inter

alia, the “insured-versus-insured exclusion.” As a result, if the Director-Defendants were to sue

themselves or certain of the officers of RTI, there would be no directors’ and officers’ insurance

protection. Accordingly, the Director-Defendants cannot be expected to bring such a suit. On the

other hand, if the suit is brought derivatively, as this action is brought, such insurance coverage,

if such an insurance policy exists, will provide a basis for the Company to effectuate a recovery.

Thus, demand on the Director-Defendants is futile and, therefore, excused.

       199.       If there is no directors’ and officers’ liability insurance, then the Director-

Defendants will not cause RTI to sue the Individual Defendants named herein, since, if they did,

they would face a large uninsured individual liability. Accordingly, demand is futile in that

event, as well.

       200.       Thus, for all of the reasons set forth above, all of the Director-Defendants, and, if

not all of them, at least five of the Directors, cannot consider a demand with disinterestedness

and independence. Consequently, a demand upon the Board is excused as futile.




                                                   55
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 56 of 66 PageID #:56




                                  FIRST CLAIM FOR RELIEF

                         Against Individual Defendants for Violations of
                               Section 14(a) of the Exchange Act

          201.   Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

          202.   The Section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of the Individual Defendants. The Section 14(a) claims alleged herein do not allege and do not

sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation of,

or reference to any allegation of fraud, scienter, or recklessness with regard to these nonfraud

claims.

          203.   Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

          204.   Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that

no proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false

or misleading.” 17 C.F.R. §240.14a-9.

          205.   Under the direction and watch of the Directors, the 2018 and 2019 Proxy



                                                  56
     Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 57 of 66 PageID #:57




Statements (the “Proxy Statements”) failed to disclose, inter alia, that: (1) the Company

improperly recognized and accounted for revenues for certain contractual arrangements,

primarily involving OEM customers due, in part, to early deliveries made outside of agreed-to

delivery windows; (2) the Company’s internal controls over financial reporting were ineffective;

(3) consequently, the Company would be subject to SEC scrutiny, be forced to delay the filing of

its annual report and ultimately need to restate several years of its previously reported financial

statements; and (4) the Company failed to maintain internal controls. As a result of the

foregoing, the Company’s public statements were materially false and misleading at all relevant

times.

         206.   The Individual Defendants also caused the Proxy Statements to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements including linking incentive award opportunities “to challenging

performance goals that reinforce key business objectives and long-term shareholder value

creation[,]”while failing to disclose that the Company’s share price was being artificially inflated

by the false and misleading statements made by the Individual Defendants as alleged herein, and

therefore any compensation based on the Company’s financial performance was artificially

inflated.

         207.   Moreover, the Proxy Statements were false and misleading when they discussed

the Company’s adherence to specific governance policies and procedures, including the Code of

Conduct and the Code of Ethics, due to the Individual Defendants’ failures to abide by them,

their insider trading, and their engagement in the scheme to issue false and misleading statements

and omissions of material fact.

         208.   In the exercise of reasonable care, the Individual Defendants should have known




                                                57
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 58 of 66 PageID #:58




that by misrepresenting or failing to disclose the foregoing material facts, the statements

contained in the Proxy Statements were materially false and misleading. The misrepresentations

and omissions were material to Plaintiff in voting on the matters set forth for shareholder

determination in the Proxy Statements, including election of directors, advisory approval of

executive compensation, and, for the 2018 Proxy Statement, the adoption and approval of the

2018 Incentive Compensation Plan, which provided for, among other things, the reservation of 5

million, plus 738,142 shares for delivery as incentive awards. As officers and directors, the

Individual Defendants at the Company during and following the 2018 Proxy Statement, were

eligible to (and did) receive such incentive awards.

       209.      The false and misleading elements of the Proxy Statements led to the re-election

of Defendants Farhat, Gearen, McEachin, Selquist, Stolper, Sweeney, Thomas, Valeriani, and

Weis during the Relevant Period, which allowed them to continue breaching their fiduciary

duties to RTI.

       210.      The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the Proxy Statements.

       211.      Plaintiff on behalf of RTI has no adequate remedy at law.

                                SECOND CLAIM FOR RELIEF

  Against the Individual Defendants for Violations of Section 10(b) and Rule 10b-5 of the
                                      Exchange Act

       212.      Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       213.      The Individual Defendants participated in a scheme to defraud with the purpose

and effect of defrauding RTI. Not only is RTI now defending claims that it violated Section

10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder, but the Company itself is



                                                 58
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 59 of 66 PageID #:59




also a victim of the unlawful scheme perpetrated upon RTI by the Individual Defendants. With

the price of its common stock trading at artificially-inflated prices during the Relevant Period

due to the Individual Defendants’ misconduct, the Individual Defendants caused the Company to

repurchase thousands of its own shares at artificially-inflated prices, damaging RTI.

       214.    During the Relevant Period, the Individual Defendants also individually and in

concert, directly and indirectly, by the use and means of instrumentalities of interstate commerce

and/or of the mails, engaged and participated in a continuous course of conduct designed to

falsify the Company’s periodic reports filed with the SEC.

       215.    The Individual Defendants employed devices, schemes and artifices to defraud

while in possession of adverse, material, non-public information and engaged in acts, practices

and a course of conduct that included the making of, or participation in the making of, untrue

and/or misleading statements of material facts and/or omitting to state material facts necessary in

order to make the statements made about RTI not misleading.

       216.    The Individual Defendants, as top executives and directors of the Company, are

liable as direct participants in the wrongs complained of herein. Through their positions of

control and authority as directors and officers of the Company, the Individual Defendants were

able to and did control the conduct complained of herein and the content of the public statements

disseminated by RTI. The Individual Defendants acted with scienter during the Relevant Period,

in that they either had actual knowledge of the schemes and the misrepresentations and/or

omissions of material facts set forth herein, or acted with reckless disregard for the truth in that

they failed to ascertain and to disclose the true facts, even though such facts were available to

them. The Individual Defendants were the top executives of the Company, or received direct

briefings from them, and were therefore directly responsible for the schemes set forth herein and




                                                59
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 60 of 66 PageID #:60




for the false and misleading statements and/or omissions disseminated to the public through

filings with the SEC.

       217.    In addition to each of the Individual Defendants approving the issuance of the

Company’s false and misleading statements while they were serving as a senior executive and/or

director of the Company, they made and/or signed the Company’s Form 10-Ks filed with the

SEC during the Relevant Period.

       218.    By virtue of the foregoing, the Individual Defendants have violated § 10(b) of the

Exchange Act, and Rule 10b-5 promulgated thereunder.

       219.    Plaintiff on behalf of RTI has no adequate remedy at law.

                                 THIRD CLAIM FOR RELIEF

   Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act

       220.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       221.    The Individual Defendants, by virtue of their positions with RTI and their specific

acts, were, at the time of the wrongs alleged herein, controlling persons of RTI and each of its

officers and directors who made the false and misleading statements alleged herein within the

meaning of § 20(a) of the Exchange Act. The Individual Defendants had the power and influence

and exercised the same to cause RTI and the other Individual Defendants to engage in the illegal

conduct and practices complained of herein and violate § 10(b) of the Exchange Act.

       222.    Plaintiff on behalf of RTI has no adequate remedy at law.

                                FOURTH CLAIM FOR RELIEF

                Against Individual Defendants for Breach of Fiduciary Duties

       223.    Plaintiff incorporates by reference and re-alleges each and every allegation set




                                                 60
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 61 of 66 PageID #:61




forth above, as though fully set forth herein.

         224.   Each Individual Defendant owed to the Company the duty to exercise candor,

good faith, and loyalty in the management and administration of RTI’s business and affairs.

         225.   Each of the Individual Defendants violated and breached his or her fiduciary

duties of candor, good faith, loyalty, reasonable inquiry, oversight, and supervision.

         226.   The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company, as alleged herein. The

Individual Defendants intentionally or recklessly breached or disregarded their fiduciary duties

to protect the rights and interests of RTI.

         227.   In breach of their fiduciary duties owed to RTI, the Individual Defendants also

willfully or recklessly made and/or caused the Company to make false and misleading statements

and omissions of material fact that failed to disclose, inter alia, that: (1) the Company

improperly recognized and accounted for revenues for certain contractual arrangements,

primarily involving OEM customers due, in part, to early deliveries made outside of agreed-to

delivery windows; (2) the Company’s internal controls over financial reporting were ineffective;

(3) consequently, the Company would be subject to SEC scrutiny, be forced to delay the filing of

its annual report and ultimately need to restate several years of its previously reported financial

statements; and (4) the Company failed to maintain internal controls.          As a result of the

foregoing, the Company’s public statements were materially false and misleading at all relevant

times.

         228.   The Individual Defendants failed to correct and/or caused the Company to fail to

rectify any of the wrongs described herein or correct the false and misleading statements and

omissions of material fact referenced herein, rendering them personally liable to the Company




                                                 61
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 62 of 66 PageID #:62




for breaching their fiduciary duties.

       229.    In further breach of their fiduciary duties, the Individual Defendants failed to

maintain an adequate system of oversight, disclosure controls and procedures, and internal

controls.

       230.    The Individual Defendants also breached their fiduciary duties by causing the

Company to repurchase over 1 million shares of its own stock at prices that were artificially

inflated due to the foregoing misrepresentations, while one of them engaged in improper insider

sales, netting proceeds of approximately $44,444.

       231.    The Individual Defendants had actual or constructive knowledge that the

Company issued materially false and misleading statements, and they failed to correct the

Company’s public statements. The Individual Defendants had actual knowledge of the

misrepresentations and omissions of material facts set forth herein, or acted with reckless

disregard for the truth, in that they failed to ascertain and to disclose such facts, even though

such facts were available to them. Such material misrepresentations and omissions were

committed knowingly or recklessly and for the purpose and effect of artificially inflating the

price of the Company’s securities, and disguising insider sales.

       232.    The Individual Defendants had actual or constructive knowledge that they had

caused the Company to improperly engage in the fraudulent scheme set forth herein and to fail to

maintain adequate internal controls. The Individual Defendants had actual knowledge that the

Company was engaging in the fraudulent scheme set forth herein, and that internal controls were

not adequately maintained, or acted with reckless disregard for the truth, in that they caused the

Company to improperly engage in the fraudulent scheme and to fail to maintain adequate internal

controls, even though such facts were available to them. Such improper conduct was committed




                                                62
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 63 of 66 PageID #:63




knowingly or recklessly and for the purpose and effect of artificially inflating the price of the

Company’s securities, and engaging in insider sales. The Individual Defendants, in good faith,

should have taken appropriate action to correct the schemes alleged herein and to prevent them

from continuing to occur.

       233.    These actions were not a good-faith exercise of prudent business judgment to

protect and promote the Company’s corporate interests.

       234.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, RTI has sustained and continues to sustain significant damages. As a result

of the misconduct alleged herein, the Individual Defendants are liable to the Company.

       235.    Plaintiff on behalf of RTI has no adequate remedy at law.

                                 FIFTH CLAIM FOR RELIEF

                    Against Individual Defendants for Unjust Enrichment

       236.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       237.    By their wrongful acts, violations of law, and false and misleading statements and

omissions of material fact that they made and/or caused to be made, the Individual Defendants

were unjustly enriched at the expense of, and to the detriment of, RTI.

       238.    The Individual Defendants either benefited financially from the improper conduct

or received unjustly lucrative bonuses tied to the false and misleading statements, or received

bonuses, stock options, or similar compensation from RTI that was tied to the performance or

artificially inflated valuation of RTI, or received compensation that was unjust in light of the

Individual Defendants’ bad faith conduct.

       239.    Plaintiff, as a shareholder and a representative of RTI, seeks restitution from the

Individual Defendants and seeks an order from this Court disgorging all profits—including from


                                                 63
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 64 of 66 PageID #:64




insider sales, benefits, and other compensation, including any performance-based or valuation-

based compensation—obtained by the Individual Defendants due to their wrongful conduct and

breach of their fiduciary duties.

       240.    Plaintiff on behalf of RTI has no adequate remedy at law.

                                    SIXTH CLAIM FOR RELIEF

                Against Individual Defendants for Waste of Corporate Assets

       241.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

       242.    As a result of the foregoing, and by failing to properly consider the interests of the

Company and its public shareholders, Defendants have caused RTI to waste valuable corporate

assets, to incur many millions of dollars of legal liability and costs to defend unlawful actions,

and to lose financing from investors and business from future customers who no longer trust the

Company and its products. In addition, the Individual Defendants caused the Company to

repurchase shares of its own common stock at artificially inflated prices, thereby wasting the

Company’s assets.

       243.    As a result of the waste of corporate assets, the Individual Defendants are each

liable to the Company.

       244.    Plaintiff on behalf of RTI has no adequate remedy at law.

                                      PRAYER FOR RELIEF

       245.    FOR THESE REASONS, Plaintiff demands judgment in the Company’s favor

against all Individual Defendants as follows:

               (a)     Declaring that Plaintiff may maintain this action on behalf of RTI, and that

Plaintiff is an adequate representative of the Company;

               (b)     Declaring that the Individual Defendants have breached and/or aided and


                                                 64
    Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 65 of 66 PageID #:65




abetted the breach of their fiduciary duties to RTI;

               (c)     Determining and awarding to RTI the damages sustained by it as a result

of the violations set forth above from each of the Individual Defendants, jointly and severally,

together with pre-judgment and post-judgment interest thereon;

               (d)     Directing RTI and the Individual Defendants to take all necessary actions

to reform and improve its corporate governance and internal procedures to comply with

applicable laws and to protect RTI and its shareholders from a repeat of the damaging events

described herein, including, but not limited to, putting forward for shareholder vote the following

resolutions for amendments to the Company’s Bylaws or Articles of Incorporation and the

following actions as may be necessary to ensure proper corporate governance policies:

                     1. a proposal to strengthen the Board’s supervision of operations and develop

            and implement procedures for greater shareholder input into the policies and

            guidelines of the Board;

                     2. a provision to permit the shareholders of RTI to nominate at least five

            candidates for election to the Board; and

                     3. a proposal to ensure the establishment of effective oversight of compliance

            with applicable laws, rules, and regulations.

               (e)      Awarding RTI restitution from the Individual Defendants, and each of

them;

               (f)     Awarding Plaintiff the costs and disbursements of this action, including

reasonable attorneys’ and experts’ fees, costs, and expenses; and

               (g)      Granting such other and further relief as the Court may deem just and

proper.




                                                 65
     Case: 1:20-cv-03347 Document #: 1 Filed: 06/05/20 Page 66 of 66 PageID #:66




                                         JURY DEMAND

        Plaintiff demands a trial by jury on all issues so triable.

Dated: June 5, 2020                                 Respectfully submitted,

                                                    _/s/ Carl V. Malmstrom_
                                                    Carl V. Malmstrom
                                                    WOLF HALDENSTEIN ADLER
                                                     FREEMAN & HERZ LLC
                                                    111 W. Jackson St., Suite 1700
                                                    Chicago, IL 60604
                                                    Tel: (312) 984-0000
                                                    Fax: (212) 686-0114
                                                    malmstrom@whafh.com

                                                    Liaison Counsel for Plaintiff

                                                    THE ROSEN LAW FIRM, P.A.
                                                    Phillip Kim
                                                    275 Madison Avenue, 40th Floor
                                                    New York, New York 10016
                                                    Tel: (212) 686-1060
                                                    Fax: (212) 202-3827
                                                    pkim@rosenlegal.com

                                                    THE BROWN LAW FIRM, P.C.
                                                    Timothy Brown
                                                    240 Townsend Square
                                                    Oyster Bay, New York 11771
                                                    Tel: (516) 922-5427
                                                    Fax: (516) 344-6204
                                                    tbrown@thebrownlawfirm.net

                                                    Counsel for Plaintiff




                                                  66
